


Exhibit 10.2

 

OFFICE LEASE

 

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between CA-SKYPORT III LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”), and ATMEL CORPORATION, a Delaware corporation
(“Tenant”).  The following exhibits are incorporated herein and made a part
hereof:  Exhibit A (Outline of Premises); Exhibit B (Work Letter); Exhibit B-1
(Close-Out Requirements); Exhibit C (Form of Confirmation Letter); Exhibit D
(Rules and Regulations); Exhibit E (Judicial Reference); Exhibit F (Additional
Provisions); Exhibit F-1 (Exterior Equipment); Exhibit F-2 (Building Top
Signage); Exhibit F-3 (Monument Signage); Exhibit F-4 (Tenant’s Logo); Exhibit G
(Certain Tenant Systems); Exhibit H (Hazardous Materials Disclosure
Certificate); and Exhibit I (Copy of Second Amendment to Parcel II Declaration).

 

1       BASIC LEASE INFORMATION

 

1.1           Date:

8/30, 2011

 

 

1.2           Premises.

 

 

 

1.2.1        “Building”:

1600 Technology Drive, San Jose, California 95110, commonly known as Skyport
III.

 

 

1.2.2        “Premises”:

Subject to Section 2.1.1, 198,033 rentable square feet of space consisting of
the entirety of the Building, as set forth in Exhibit A.

 

 

1.2.3        “Property”:

The Building and the parcel of land upon which it is located, as set forth on
Exhibit A, and as more particularly described as the “Brocade Parcel” in the
Parcel II Declaration (defined in Section 2.2.1.3).

 

 

1.2.4        “Project”:

The project commonly known as “Skyport Plaza,” which includes the Property.

 

 

1.3           Term

 

 

 

1.3.1        Term:

The term of this Lease (the “Term”) shall commence on the Commencement Date and
end on the Expiration Date (or any earlier date on which this Lease is
terminated as provided herein or any later date to which the Term is extended
pursuant to Section 2 of Exhibit F).

 

1

--------------------------------------------------------------------------------


 

1.3.2        “Commencement Date”:

The later of (i) March 29, 2012, or (ii) the date occurring 61 days after the
date (the “Delivery Date”) on which Landlord tenders possession of the Premises
to Tenant.  During the period beginning on the Delivery Date and ending on the
date immediately preceding the Commencement Date, all of the provisions hereof
shall apply, except for (a) Tenant’s obligation to pay Monthly Rent (defined in
Section 3), and (b) Sections 5.2 and 7.1.4, and except that during such period
Landlord may enter the Premises to perform (and Tenant shall reasonably
cooperate to permit Landlord to complete, before the Commencement Date) any work
that may be necessary to (i) avoid any breach by Landlord of Section 5.2, and
(ii) put the roof and the Designated Tenant Systems (defined in Section 7.1.4)
in good working order and condition.  Landlord shall cause the Delivery Date to
occur not later than the Required Delivery Date (defined below).  As used
herein, “Required Delivery Date” means January 28, 2012; provided, however, that
if Landlord fails to cause the Delivery Date to occur on or before January 28,
2012 as a result of any holdover or unlawful possession of the Premises by
another party, the Required Delivery Date shall be the earliest date on which
Landlord could reasonably be expected to cause the Delivery Date to occur by
using commercially reasonable efforts.  Notwithstanding any contrary provision
hereof, if the Delivery Date does not occur by April 27, 2012, Tenant, as its
sole remedy, may terminate this Lease by notifying Landlord not later than the
date immediately preceding the Delivery Date.  If Tenant terminates this Lease
pursuant to this Section 1.3.2, then, notwithstanding any contrary provision
hereof, this Lease shall be of no further force or effect; provided, however,
that (a) Sections 20, 25.1, 25.6, 25.7, 25.8 and 25.10 and Exhibit E shall
survive such termination; (b) if Landlord has received any prepaid Rent from
Tenant pursuant to this Lease, Landlord shall promptly return the same to
Tenant; and (c) if Tenant has entered the Premises pursuant to this Lease for
any reason, the provisions hereof governing such entry shall, with respect to
such entry, survive such termination to the same extent as if this Lease had
expired in accordance with its terms.

 

 

1.3.3        “Expiration Date”:

The last day of the 120th full calendar month commencing on or after the
Commencement Date (subject to Section 2 of Exhibit F).

 

2

--------------------------------------------------------------------------------


 

1.4           “Base Rent”:

 

 

Period During
Term

 

Annual Base
Rent Per
Rentable Square
Foot (rounded to
the nearest 100th
of a dollar)

 

Monthly Base
Rent Per
Rentable Square
Foot (rounded to
the nearest 100th
of a dollar)

 

Monthly
Installment
of Base Rent

 

 

Commencement Date through 12th full calendar months of Term

 

$

24.00

 

$

2.00

 

$

396,066.00

 

 

13th through 24th full calendar months of Term

 

$

24.72

 

$

2.06

 

$

407,947.98

 

 

25th through 36th full calendar months of Term

 

$

25.46

 

$

2.12

 

$

420,160.02

 

 

37th through 48th full calendar months of Term

 

$

26.23

 

$

2.19

 

$

432,867.13

 

 

49th through 60th full calendar months of Term

 

$

27.01

 

$

2.25

 

$

445,739.28

 

 

61st through 72nd full calendar months of Term

 

$

27.82

 

$

2.32

 

$

459,106.51

 

 

73rd through 84th full calendar months of Term

 

$

28.66

 

$

2.39

 

$

472,968.82

 

 

85th through 96th full calendar months of Term

 

$

29.52

 

$

2.46

 

$

487,161.18

 

 

97th through 108th full calendar months of Term

 

$

30.40

 

$

2.53

 

$

501,683.60

 

 

109th full calendar month of Term through Expiration Date

 

$

31.31

 

$

2.61

 

$

516,701.10

 

 

Notwithstanding the foregoing, Tenant shall be entitled to an abatement of Base
Rent, in the amount of $396,066.00 per month, for the first eight (8) months of
the Term.

 

1.5           Intentionally Omitted.

 

3

--------------------------------------------------------------------------------


 

1.6           “Tenant’s Share”:

100%.  (See Sections 4.7.1 and 4.7.2 for provisions relating to the allocation
of certain expenses between the Property and certain other properties.)

 

 

1.7           “Permitted Use”:

General office use or any other use that (a) is limited to research and
development, storage, light assembly, laboratory, and/or administrative use;
(b) is legally permitted; (c) does not include manufacturing, residential or
retail use; (d) does not generate any of the following to an extent greater than
that normally associated with general office use:  (i) foot traffic, (ii) noise
or odors detectable outside the Premises, or (iii) risk to the Building or to
the safety or health of the occupants of the Project; (e) does not adversely
affect Landlord’s or Tenant’s insurance coverage; (f) does not include a wet
lab; and (g) in all other respects is consistent with Comparable Buildings
(defined in Section 25.10).  Landlord acknowledges that (aa) the use of liquid
nitrogen in the Premises in the ordinary course of Tenant’s business shall be
deemed to be consistent with clauses (d)(iii) and (f) of the preceding sentence
provided that (x) such use occurs in proper connection with the operation, in
accordance with its design specifications, of the nitrogen tank and piping
system serving the Building on the date hereof (as such system may be modified
from time to time pursuant to Sections 7.2 and 7.3) (the “Nitrogen Piping
System”), and (y) Tenant’s transportation, storage, use and disposal of such
liquid nitrogen is otherwise carried out in a safe and lawful manner; and
(bb) for purposes of clause (g) of the preceding sentence,
research-and-development, storage, and light assembly uses associated with
Tenant’s existing business shall be deemed consistent with Comparable Buildings.

 

 

1.8.          Prepaid Base Rent:

$396,066.00, as more particularly described in Section 3.

 

 

1.9           Parking:

See Section 24.

 

4

--------------------------------------------------------------------------------


 

1.10         Address of Tenant:

Before the Commencement Date:

 

Atmel Corporation

2325 Orchard Parkway,

San Jose, CA 95131

Attn:  Facilities

 

with a copy to:

 

Atmel Corporation

2325 Orchard Parkway,

San Jose, CA 95131

Attn:  Legal Department

 

From and after the Commencement Date:  the Premises.

 

 

1.11         Address of Landlord:

CA-Skyport III Limited Partnership

c/o Equity Office

2655 Campus Drive, Suite 100

San Mateo, CA  94403

Attn:  Market Officer

 

with copies to:

 

Equity Office

2655 Campus Drive, Suite 100

San Mateo, CA  94403

Attn:  Managing Counsel

 

and

 

Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL  60606

 

Attn:  Lease Administration

 

 

1.12         “Tenant’s Broker”:

Cornish & Carey Commercial, a California corporation.

 

 

1.13         [Intentionally Omitted.]

 

 

 

1.14         [Intentionally Omitted.]

 

 

 

1.15         “Tenant Improvements”:

Defined in Exhibit B, if any.

 

5

--------------------------------------------------------------------------------


 

2       PREMISES AND COMMON AREAS.

 

2.1        The Premises.

 

2.1.1        Subject to the terms hereof, Landlord hereby leases the Premises to
Tenant and Tenant hereby leases the Premises from Landlord.  Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2.  At any time Landlord may deliver to Tenant a notice in the form
of Exhibit C, as a confirmation of the information set forth therein.  Tenant
shall execute and return (or, by notice to Landlord, reasonably object to) such
notice within ten (10) business days after receiving it, and if Tenant fails to
do so, Tenant shall be deemed to have executed and returned it without
exception.

 

2.1.2        Except as expressly provided herein, and subject to the express
covenants of Landlord otherwise contained herein, the Premises and the Tenant
Systems (defined in Section 7.1.1) are accepted by Tenant in their condition and
configuration existing on the date hereof (or in such other condition and
configuration as any existing tenant of the Premises may cause to exist in
accordance with its lease), without any obligation of Landlord to perform or pay
for any alterations to the Premises or the Tenant Systems, and without any
representation or warranty regarding the condition of the Premises, the Tenant
Systems, the Building or the Project or their suitability for Tenant’s business.

 

2.1.3        At least ten (10) business days before the Delivery Date, Landlord
shall permit Tenant to enter the Premises solely to the extent necessary to
inspect the condition of the Premises, including the Tenant Systems.  During any
period of such entry, all of the provisions hereof shall apply, except for the
obligation to pay Monthly Rent, and except that during such period (a) Tenant’s
rights to enter and use the Premises shall be nonexclusive, (b) Tenant shall not
be permitted to use the Premises for any purpose other than inspection as
provided in the preceding sentence, and (c) Tenant shall use commercially
reasonable efforts to minimize any disruption of any occupancy by the existing
tenant of the Premises.

 

2.2        Common Areas; Parcel II Declaration; Project Declaration.

 

2.2.1        Common Areas; Definitions.  Tenant may use, in common with Landlord
and other parties and subject to the Rules and Regulations (defined in
Exhibit D), the Parcel II Common Areas (defined below) and the Project Common
Areas (defined below) (collectively, the “Common Areas”).

 

2.2.1.1             As used herein, “Parcel II Common Areas” means the areas
that are defined in the Parcel II Declaration (defined below) as “Parcel II
Common Area.”

 

2.2.1.2             As used herein, “Project Common Areas” means the areas
defined in the Parcel II Declaration as “Common Area Easements” or “Common
Easement Areas.”

 

2.2.1.3             As used herein, “Parcel II Declaration” means that certain
Skyport Plaza (Adjusted Parcel II) Declaration of Common Easements, Covenants,
Conditions and Restrictions dated as of November 18, 2003 and recorded on
December 4, 2003 as Instrument No. 17502810 of the Official Records of Santa
Clara County, California (the “Official Records”), as amended by (i) that
certain First Amendment to Skyport Plaza (Adjusted Parcel II) Declaration of
Common Easements, Covenants, Conditions and Restrictions dated as of June 9,
2006 and recorded on October 16, 2006 as Instrument No. 19142877 of the Official
Records (the “First Amendment to the Parcel II Declaration”); and (ii) that
certain Second Amendment to Skyport Plaza (Adjusted Parcel II) Declaration of
Common Easements, Covenants, Conditions and Restrictions dated as of August 17,
2011, a copy of

 

6

--------------------------------------------------------------------------------


 

which is attached hereto as Exhibit I (and which Landlord shall cause to be
recorded in the Official Records within 10 business days after the date of
mutual execution and delivery hereof).

 

2.2.1.4             As used herein, “Project Declaration” means that certain
Skyport Plaza Declaration of Common Easements, Covenants, Conditions and
Restrictions dated as of February 14, 2001 and recorded on February 14, 2001 as
Instrument No. 15560409 of the Official Records, as amended by (i) that certain
First Amendment to the Skyport Plaza Declaration of Common Easements, Covenants,
Conditions and Restrictions dated as of October 26, 2001 and recorded on
October 26, 2001 as Instrument No. 15929606 of the Official Records; (ii) that
certain Second Amendment to the Skyport Plaza Declaration of Common Easements,
Covenants, Conditions and Restrictions dated as of October 14, 2002 and recorded
on October 22, 2002 as Instrument No. 16552265 of the Official Records;
(iii) that certain Third Amendment to the Skyport Plaza Declaration of Common
Easements, Covenants, Conditions and Restrictions dated as of June 17, 2003 and
recorded on September 12, 2003 as Instrument No. 17343456 of the Official
Records; (iv) that certain Fourth Amendment to the Skyport Plaza Declaration of
Common Easements, Covenants, Conditions and Restrictions dated as of October 18,
2003 and recorded on November 18, 2003 as Instrument No. 17480072 of the
Official Records and re-recorded on December 4, 2003 as Instrument No. 17502811
of the Official Records; and (v) that certain Fifth Amendment to the Skyport
Plaza Declaration of Common Easements, Covenants, Conditions and Restrictions
dated as of March 15, 2007 and recorded on May 15, 2008 as Instrument
No. 19853963 of the Official Records.

 

2.2.2        Parcel II Declaration.  The parties acknowledge that the provisions
of this Lease, and Tenant’s rights hereunder, are subject and subordinate to
Sections 2.5, 2.6.1.2 and 2.9 of the Parcel II Declaration, which establish, or
permit the establishment of, certain easements upon the Property in favor of the
EOP Owner (defined in the Parcel II Declaration).  The parties further
acknowledge that, under the Parcel II Declaration, the EOP Owner is responsible
for Operating (defined below) the Parcel II Common Areas on the terms and
conditions of the Parcel II Declaration.  Notwithstanding the foregoing,
Landlord shall cause the EOP Owner to perform its obligations under the
Parcel II Declaration to Operate the Parcel II Common Areas to the extent
necessary for Tenant to enjoy the benefits of its rights hereunder relating to
the Parcel II Common Areas (as such rights may be defined or limited by the
provisions hereof, including the Parcel II Declaration Related Provisions
(defined below)).  As used herein, “Operate” means maintain, repair, cause to
comply with law, restore, or otherwise manage or operate.  As used herein,
“Parcel II Declaration Related Provisions” means the following provisions (which
expressly reference the Parcel II Declaration):  the first sentence of this
Section 2.2.2; clause (xiv) of the first paragraph of Section 4.2.2;
Section 4.7.1; Section 4.7.3; the first sentence of Section 19.5.2; and
Section 24.  Landlord shall indemnify, defend, protect, and hold the Tenant
Parties (defined in Section 10.1) harmless from any claim asserted by the
EOP Owner for breach of the Parcel II Declaration to the extent such claim is
based solely upon Tenant’s exercise of its rights hereunder as expressly
permitted herein (including in the Parcel II Declaration Related Provisions).

 

2.2.3        Project Declaration.  The parties acknowledge that, under the
Project Declaration, the Center Association (as defined in the Project
Declaration) is responsible for Operating the Project Common Areas on the terms
and conditions of the Project Declaration.  Notwithstanding the foregoing,
Landlord shall cause the Center Association to perform its obligations under the
Project Declaration to Operate the Project Common Areas to the extent necessary
for Tenant to enjoy the benefits of its rights hereunder relating to the Project
Common Areas (as such rights may be defined or limited by the provisions hereof,
including the Project Declaration Related Provisions (defined below)).  As used
herein, “Project Declaration Related Provisions” means the following provisions
(which expressly reference the Project Declaration):  the first sentence of this
Section 2.2.3; clause (xiv) of the first paragraph of Section 4.2.2;
Section 4.7.2; and the first sentence of Section 19.5.2.  Landlord shall
indemnify,

 

7

--------------------------------------------------------------------------------


 

defend, protect, and hold the Tenant Parties harmless from any claim asserted by
the Center Association for breach of the Project Declaration to the extent such
claim is based solely upon Tenant’s exercise of its rights hereunder as
expressly permitted herein (including in the Project Declaration Related
Provisions).

 

3       RENT.  Tenant shall pay all Base Rent and Additional Rent (defined
below) (collectively, “Rent”) to Landlord or Landlord’s agent, without prior
notice or demand or (except as may be expressly provided herein) any setoff or
deduction, at the place Landlord may designate from time to time.  As used
herein, “Additional Rent” means all amounts, other than Base Rent, that Tenant
is required to pay Landlord hereunder.  Monthly payments of Base Rent and
monthly payments of Additional Rent for Expenses (defined in Section 4.2.2) and
Taxes (defined in Section 4.2.3) (collectively, “Monthly Rent”) shall be paid in
advance on or before the first day of each calendar month during the Term;
provided, however, that the installment of Base Rent for the first full calendar
month for which Base Rent is payable hereunder shall be paid within thirty (30)
days after Tenant’s and Landlord’s execution and delivery of this Lease.  Except
as otherwise provided herein, all other items of Additional Rent shall be paid
within thirty (30) days after Landlord’s request for payment.  Rent for any
partial calendar month shall be prorated based on the actual number of days in
such month.  Without limiting Landlord’s other rights or remedies, (a) if any
installment of Rent is not received by Landlord or its designee within
five (5) business days after its due date, Tenant shall pay Landlord a late
charge equal to $350.00 (provided, however, that such late charge shall not
apply to any such delinquency unless either (i) such delinquency is not cured
within five (5) business days after notice from Landlord, or (ii) Tenant
previously received notice from Landlord of a delinquency that occurred earlier
in the same calendar year); and (b) any Rent that is not paid within
ten (10) days after its due date shall bear interest, from its due date until
paid, at the lesser of 10% per annum or the highest rate permitted by Law
(defined in Section 5).  Tenant’s covenant to pay Rent is independent of every
other covenant herein.

 

4       EXPENSES AND TAXES.

 

4.1        General Terms.  In addition to Base Rent, Tenant shall pay, in
accordance with Section 4.4, for each Expense Year (defined in Section 4.2.1),
an amount equal to the sum of (a) Tenant’s Share of Expenses for such Expense
Year, plus (b) Tenant’s Share of Taxes for such Expense Year.  Tenant’s Share of
Expenses and Tenant’s Share of Taxes for any partial Expense Year shall be
prorated based on the number of days in such Expense Year.

 

4.2        Definitions.  As used herein, the following terms have the following
meanings:

 

4.2.1        “Expense Year” means each calendar year in which any portion of the
Term occurs.

 

4.2.2        “Expenses” means all expenses, costs and amounts that Landlord pays
or accrues during any Expense Year because of or in connection with the
ownership, management, maintenance, security, repair, replacement, restoration
or operation of the Property.  Landlord shall act in a reasonable and customary
manner in incurring Expenses; provided, however, that the Management Fee
(defined below) shall be included in Expenses whether or not its amount is
reasonable.  Expenses shall include (i) the cost of supplying all utilities, the
cost of operating, repairing, maintaining and renovating the utility, telephone,
mechanical, sanitary, storm-drainage, and elevator systems, and the cost of
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections, the cost of reasonable efforts
to contest any Laws that may affect Expenses (if Landlord has a reasonable basis
to believe that such contest may be successful and, if successful, would reduce
Expenses), and the costs of complying with any governmentally-mandated
transportation-management or similar program; (iii) the cost of all insurance
premiums and deductibles; (iv) the cost of landscaping and re-lamping; (v) the
cost of parking-area operation, repair, restoration, and maintenance; (vi) a

 

8

--------------------------------------------------------------------------------


 

management fee in the amount of two-and-one-half percent (2.5%) of annual Base
Rent (the “Management Fee”) plus consulting fees, legal fees and accounting fees
of all contractors and consultants in connection with the management, operation,
maintenance and repair of the Property; (vii) payments under any
equipment-rental agreements for equipment used in support of the Property and
the fair rental value of any management office space to the extent properly
allocable to the Property; (viii) wages, salaries and other compensation,
expenses and benefits, including taxes levied thereon, of all persons engaged in
the operation, maintenance and security of the Property, and costs of training
and uniforms for such persons; (ix) the costs of operation, repair, maintenance
and replacement of all systems and equipment (and components thereof) of the
Property; (x) repair to roofs and re-roofing; (xi) rental or acquisition costs
of supplies, tools, equipment, materials and personal property used in the
maintenance, operation and repair of the Property; (xii) the cost of capital
improvements or any other items that are (A) intended to effect economies in the
operation or maintenance of the Property, reduce current or future Expenses, or
enhance the safety or security of the Property or its occupants,
(B) replacements or modifications of the Landlord Systems (defined in
Section 7.1.2) that are reasonably required to keep them in their condition
existing on the Commencement Date, (C) required to be performed by Landlord
under Section 7.1.5, or (D) required under any Law that is enacted, or first
interpreted to apply to the Property, after the date hereof;
(xiii) [Intentionally Omitted]; and (xiv) “Assessments,” as such term is defined
in the Parcel II Declaration (“Parcel II Assessments”), “Assessments,” as such
term is defined in the Project Declaration, that are assessed to the Property
pursuant to the Project Declaration (“Project Assessments”), and any other
payments under any existing (or, provided, that Tenant’s overall obligations
hereunder are not increased, future) reciprocal easement agreement,
transportation management agreement, cost-sharing agreement or other covenant,
condition, restriction or similar instrument affecting the Property.  See
Sections 4.7.1 and 4.7.2 for provisions relating to the determination of
Parcel II Assessments and Project Assessments.

 

Notwithstanding the foregoing, Expenses shall not include:

 

(a) capital expenditures not described in clauses (xi), (xii) or (xiv) above (in
addition, any capital expenditure described in clause (xi), (xii) or (xiv) above
shall be amortized (including actual or imputed interest on the amortized cost,
not to exceed the Default Rate (defined in Section 19.2.1)) over the lesser of
(i) the useful life of the item purchased through such capital expenditure, as
reasonably determined by Landlord, or (ii) the period of time that Landlord
reasonably estimates will be required for any Expense savings resulting from
such capital expenditure to equal such capital expenditure; provided, however,
that any capital expenditure that is included in Expenses solely on the grounds
that it is intended to reduce current or future Expenses shall be so amortized
over the period of time described in the preceding clause (ii));

 

(b) depreciation;

 

(c) principal and interest payments of mortgage or other non-operating debts of
Landlord (except, in the case of interest payments, as provided in
clause (a) above);

 

(d) costs of repairs to the extent Landlord is reimbursed by insurance or
condemnation proceeds;

 

(e) costs of selling, financing or refinancing the Building;

 

(f) fines, penalties or interest resulting from late payment of Taxes or
Expenses;

 

(g) organizational expenses and general overhead of creating or operating the
entity that

 

9

--------------------------------------------------------------------------------


 

constitutes Landlord;

 

(h) damages paid to Tenant, and damages paid to any other tenants of the Project
as a result of Landlord’s negligence or breach of its obligations to such other
tenants;

 

(i) costs of curing defects (including violations of then existing Law) in
design or original construction of the Property;

 

(j) attorneys’ fees and other expenses incurred in connection with any
negotiation or dispute, other than any negotiation or dispute that (i) is with a
party providing labor, materials or services the cost of which is included in
Expenses, and (ii) relates to such labor, materials or services;

 

(k) Landlord’s state and federal income taxes, and costs of preparing its tax
returns;

 

(l) Landlord’s marketing, promotional or similar costs;

 

(m) any expense for which (i) Landlord is actually reimbursed by a third party
(other than by a tenant in respect of operating costs or expenses), or
(ii) Landlord is entitled to receive reimbursement from a third party (other
than from a tenant in respect of operating costs or expenses), except to the
extent it would not be fiscally prudent to pursue legal action to recover such
costs;

 

(n) amounts (other than management fees) paid to Landlord’s affiliates for
services, but only to the extent such amounts exceed the prices charged for such
services by parties having similar skill and experience;

 

(o) Landlord’s travel costs (other than mileage costs incurred by Landlord’s
property managers and engineers in traveling between the Building and Landlord’s
off-site management office);

 

(p) the cost of any maintenance or repair to the roof incurred during the first
six (6) months of the Term, other than as a result of (i) a Casualty (defined in
Section 11), (ii) any Tenant Improvement or Alteration (defined in Section 7.2),
or (iii) any negligence, willful misconduct, or breach of this Lease of or by
any Tenant Party (defined in Section 10.1);

 

(r) except as provided in Section 4.3, any cost of maintaining, repairing or
otherwise operating any property other than the Property or the Common Areas;

 

(s) other than Parcel II Assessments, any cost of maintaining or repairing any
Parcel II Common Areas;

 

(t) other than Project Assessments, any cost of maintaining or repairing any
Project Common Areas; or

 

(u) costs described in clause (xiv) above which are capital expenditures, except
to the extent such costs are for (i) rental or acquisition costs of supplies,
tools, equipment, materials and personal property used in the maintenance,
operation and repair of the Common Areas, or (ii) items that are (A) intended to
effect economies in the operation or maintenance of the Common Areas, reduce
current or future Expenses, or enhance the safety or security of the Common
Areas, (B) replacements or modifications of systems serving the Common Areas
that are reasonably required to keep them in their condition existing on the
Commencement Date, or (C) required under any Law that is enacted, or first
interpreted to apply to

 

10

--------------------------------------------------------------------------------

 

the Common Areas, after the date hereof.

 

4.2.3                       “Taxes” means all federal, state, county or local
governmental or municipal taxes, fees, charges, assessments, levies, licenses or
other impositions, whether general, special, ordinary or extraordinary, that are
paid or accrued during any Expense Year (without regard to any different fiscal
year used by such governmental or municipal authority) because of or in
connection with the ownership, leasing or operation of the Property.  Taxes
shall include (a) real estate taxes; (b) general and special assessments; (c)
transit taxes; (d) leasehold taxes; (e) personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems, appurtenances, furniture and
other personal property used by Landlord to perform its obligations under this
Lease relating to the Property; (f) any tax on the rent, right to rent or other
income from any portion of the Property or as against the business of leasing
any portion of the Property; (g) any assessment, tax, fee, levy or charge
imposed by any governmental agency, or by any non-governmental entity pursuant
to any private cost-sharing agreement, in order to fund the provision or
enhancement of any fire-protection, street-, sidewalk- or road-maintenance,
refuse-removal or other service that is (or, before the enactment of Proposition
13, was) normally provided by governmental agencies to property owners or
occupants without charge (other than through real property taxes); and (h) any
assessment, tax, fee, levy or charge allocable or measured by the area of the
Premises or by the Rent payable hereunder, including any business, gross income,
gross receipts, sales or excise tax with respect to the receipt of such Rent. 
Any reasonable costs and expenses (including reasonable attorneys’ and
consultants’ fees) incurred, with Tenant’s approval (which shall not be
unreasonably withheld), in reasonably attempting to protest, reduce or minimize
Taxes shall be included in Taxes for the year in which they are incurred. 
Notwithstanding any contrary provision of this Lease, Taxes shall exclude (i)
all excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal, state and municipal
income taxes, and other taxes to the extent applicable to Landlord’s general or
net income (as opposed to rents, receipts or income attributable to operations
at the Property), (ii) any Expenses, and (iii) any items required to be paid by
Tenant under Section 4.5.

 

4.3                        Allocation.  If Landlord incurs Expenses or Taxes for
the Property together with another property, Landlord shall equitably allocate
such shared amounts between the Property and such other property, based on the
extent to which the Property and any such other property generates, or benefits
from, such Expenses or Taxes.

 

4.4                        Calculation and Payment of Expenses and Taxes.

 

4.4.1                       Statement of Actual Expenses and Taxes; Payment by
Tenant.  Landlord shall give to Tenant, after the end of each Expense Year, a
statement (the “Statement”) setting forth the actual Expenses and Taxes for such
Expense Year.  If the amount paid by Tenant for such Expense Year pursuant to
Section 4.4.2 is less or more than the sum of Tenant’s Share of the actual
Expenses plus Tenant’s Share of the actual Taxes (as such amounts are set forth
in such Statement), Tenant shall pay Landlord the amount of such underpayment,
or receive a credit in the amount of such overpayment, with or against the Rent
then or next due hereunder; provided, however, that if this Lease has expired or
terminated and Tenant has vacated the Premises, Tenant shall pay Landlord the
amount of such underpayment, or Landlord shall pay Tenant the amount of such
overpayment (less any Rent due), within thirty (30) days after delivery of such
Statement.  Landlord shall use reasonable efforts to deliver the Statement on or
before May 1 of the calendar year immediately following the Expense Year to
which it applies.  Any failure of Landlord to timely deliver the Statement for
any Expense Year shall not diminish either party’s rights under this Section 4.

 

4.4.2                       Statement of Estimated Expenses and Taxes.  Landlord
shall use

 

11

--------------------------------------------------------------------------------


 

commercially reasonable efforts to give to Tenant, before January 1 of each
Expense Year, a statement (the “Estimate Statement”) setting forth Landlord’s
reasonable estimates of the Expenses (the “Estimated Expenses”) and Taxes (the
“Estimated Taxes”) for such Expense Year.  Upon receiving an Estimate Statement,
Tenant shall pay, with its next installment of Base Rent, an amount equal to the
excess of (a) the amount obtained by multiplying (i) the sum of Tenant’s Share
of the Estimated Expenses plus Tenant’s Share of the Estimated Taxes (as such
amounts are set forth in such Estimate Statement), by (ii) a fraction, the
numerator of which is the number of months that have elapsed in the applicable
Expense Year (including the month of such payment) and the denominator of which
is 12, over (b) any amount previously paid by Tenant for such Expense Year
pursuant to this Section 4.4.2.  Until Landlord delivers a new Estimate
Statement (which Landlord may do at any time), Tenant shall pay monthly, with
the monthly Base Rent installments, an amount equal to one-twelfth (1/12) of the
sum of Tenant’s Share of the Estimated Expenses plus Tenant’s Share of the
Estimated Taxes, as such amounts are set forth in the previous Estimate
Statement.  Any failure of Landlord to timely deliver any Estimate Statement
shall not diminish Landlord’s rights to receive payments and revise any previous
Estimate Statement under this Section 4.

 

4.4.3                       Retroactive Adjustment of Taxes.  Notwithstanding
any contrary provision hereof, if, after Landlord’s delivery of any Statement,
an increase or decrease in Taxes occurs for the applicable Expense Year (whether
by reason of reassessment, error, or otherwise), Taxes for such Expense Year
shall be retroactively adjusted.  If, as a result of such adjustment, it is
determined that Tenant has under- or overpaid Tenant’s Share of such Taxes,
Tenant shall pay Landlord the amount of such underpayment, or receive a credit
in the amount of such overpayment, with or against the Rent then or next due
hereunder; provided, however, that if this Lease has expired or terminated and
Tenant has vacated the Premises, Tenant shall pay Landlord the amount of such
underpayment, or Landlord shall pay Tenant the amount of such overpayment (less
any Rent due), within thirty (30) days after such adjustment is made.

 

4.4.4                       Reduction in Taxes.  Landlord shall use commercially
reasonable efforts to seek, pursuant to Section 51 of the California Revenue and
Taxation Code, a reduction in Taxes for any Expense Year, if (a) Tenant, within
sixty (60) days after receiving the Statement for such Expense Year, requests
that Landlord do so, and (b) Landlord reasonably determines that doing so would
be consistent with prudent management practices.  If, upon receiving such a
request from Tenant, Landlord determines that it would not be consistent with
prudent management practices to seek such a reduction, Landlord shall promptly
notify Tenant of such determination, in which event (i) Tenant, at its expense,
after ten (10) business days’ notice to Landlord, may seek such a reduction by
action or proceeding against the applicable taxing authority; (ii) Landlord
shall reasonably cooperate with Tenant in connection with any such action or
proceeding; provided, however, that Landlord shall not be required to join in
any such action or proceeding unless such action or proceeding must, under
applicable Law, be brought by or in the name of Landlord, in which event
Landlord shall join in such action or proceeding or permit it to be brought in
Landlord’s name and Tenant shall indemnify, defend, protect, and hold the
Landlord Parties (defined in Section 10.1) harmless from and against any
liability, cost or expense in connection with such action or proceeding; and
(iii) Tenant shall continue, during the pendency of such action or proceeding or
action, to pay the Taxes due under Section 4.4.1.

 

4.5                        Charges for Which Tenant Is Directly Responsible.  If
any taxes on Tenant’s equipment, furniture, fixtures and other personal property
located in or about the Premises are levied against Landlord or its property (or
if the assessed value of Landlord’s property is increased by the inclusion
therein of a value placed upon such equipment, furniture, fixtures or other
personal property of Tenant), Landlord may pay such taxes (or such increased
assessment) regardless of their (or its) validity, in which event Tenant, upon
demand, shall repay to Landlord the amount so paid.  If Tenant appeals such
taxes and Landlord receives a credit as a result, Landlord, within thirty (30)
days after receiving such credit,

 

12

--------------------------------------------------------------------------------


 

shall issue a credit in the same amount to Tenant.  Notwithstanding any contrary
provision hereof, Tenant shall pay, ten (10) days before delinquency, (i) any
rent tax, sales tax, service tax, transfer tax or value added tax, or any other
tax respecting the rent or services described herein or otherwise respecting
this transaction or this Lease; and (ii) any taxes assessed upon the possession,
leasing, operation, management, maintenance, alteration, repair, use or
occupancy by Tenant of any portion of the Property.

 

4.6                       Books and Records.  Within fourteen (14) months after
receiving the Statement for any Expense Year (the “Review Notice Period”),
Tenant may give Landlord notice (“Review Notice”) stating that Tenant elects to
review Landlord’s calculation of the Expenses and/or Taxes (including any
allocation of Expenses pursuant to Section 4.3) for the Expense Year to which
such Statement applies and identifying with reasonable specificity the records
of Landlord reasonably relating to such matters that Tenant desires to review. 
Within a reasonable time after receiving a timely Review Notice (and, at
Landlord’s option, an executed confidentiality agreement as described below),
Landlord shall deliver to Tenant, or make available for inspection at a location
reasonably designated by Landlord (but not more than fifty (50) miles from the
Premises), copies of such records.  Within sixty (60) days after such records
are made available to Tenant (the “Objection Period”), Tenant may deliver to
Landlord notice (an “Objection Notice”) stating with reasonable specificity any
objections to the Statement, in which event Landlord and Tenant shall work
together in good faith to resolve Tenant’s objections.  Tenant may not deliver
more than one (1) Review Notice or more than one Objection Notice with respect
to any particular Expense Year.  If Tenant fails to give Landlord a Review
Notice before the expiration of the Review Notice Period or fails to give
Landlord an Objection Notice before the expiration of the Objection Period,
Tenant shall be deemed to have approved the Statement.  If Tenant retains an
agent to review Landlord’s records, the agent must be with a CPA firm licensed
to do business in the State of California and its fees shall not be contingent
solely upon the outcome of the review.  Tenant shall be responsible for all
costs of such review; provided, however, that if the sum of Expenses and Taxes
for the Expense Year in question was overstated by more than five percent (5%),
Landlord, within thirty (30) days after receiving paid invoices therefor from
Tenant, shall reimburse Tenant for the reasonable amounts paid by Tenant to
third parties in connection with such review.  The records and any related
information obtained from Landlord shall be treated as confidential, and as
applicable only to the Premises, by Tenant, its auditors, consultants and any
other parties reviewing the same on behalf of Tenant (collectively, “Tenant’s
Auditors”).  Before making any records available for review, Landlord may
require Tenant and Tenant’s Auditors to execute a reasonable confidentiality
agreement, in which event Tenant shall cause the same to be executed and
delivered to Landlord within thirty (30) days after receiving it from Landlord,
and if Tenant fails to do so, the Objection Period shall be reduced by one day
for each day by which such execution and delivery follows the expiration of such
thirty (30)-day period.  Notwithstanding any contrary provision hereof, Tenant
may not examine Landlord’s records or dispute any Statement if any Rent remains
unpaid past its due date.  If, for any Expense Year, Landlord and Tenant
determine that the sum of Tenant’s Share of the actual Expenses plus Tenant’s
Share of the actual Taxes is less or more than the amount reported, Tenant shall
receive a credit in the amount of its overpayment against Rent then or next due
hereunder, or pay Landlord the amount of its underpayment with the Rent next due
hereunder; provided, however, that if this Lease has expired or terminated and
Tenant has vacated the Premises, Landlord shall pay Tenant the amount of its
overpayment (less any Rent due), or Tenant shall pay Landlord the amount of its
underpayment, within thirty (30) days after such determination.  Notwithstanding
the foregoing, Tenant may not, pursuant to this Section 4.6, object to the
amount of any Parcel II Assessment, which amount may be audited only under and
subject to the terms of Section 4.7; provided, however, that this sentence shall
not limit Tenant’s right to object, pursuant to this Section 4.6, to (a) the
determination as to whether any such amount is capital or non-capital in nature,
or (b) if such amount is capital in nature, to the determination as to whether
it may be included in Expenses despite its capital nature, or (c) if it may be
included in Expenses, to the manner in which it is amortized.

 

13

--------------------------------------------------------------------------------


 

4.7                       Parcel II Assessments and Project Assessments.

 

4.7.1                       Landlord shall cause all Parcel II Assessments to be
calculated and assessed in accordance with the terms of the Parcel II
Declaration.  Landlord and Tenant acknowledge that the percentage of Parcel II
Common Area Costs (defined below) that may be included in Parcel II Assessments
under the Parcel II Declaration is 32%, as such percentage may be adjusted in
accordance with the Parcel II Declaration if the gross square footage of the
improvements located on the EOP Parcel (defined in the Parcel II Declaration) or
the Property is adjusted.  As used herein, “Parcel II Common Area Costs” means
expenses and costs incurred by the EOP Owner in connection with the management,
maintenance, repair, preservation, replacement, insurance and operation of the
Parcel II Common Area.

 

4.7.2                       Landlord shall cause all Project Assessments to be
calculated and assessed in accordance with the terms of the Project
Declaration.  Landlord and Tenant acknowledge that the percentage of Project
Common Area Costs (defined below) that may be included in Project Assessments
under the Project Declaration is 11.186%, as such percentage may be adjusted in
accordance with the Project Declaration if the gross square footage of any
Building Parcel (defined in the Project Declaration) is adjusted because of the
future dedication of a portion of such Building Parcel to a government agency
for public street purposes.  As used herein, “Project Common Area Costs” means
expenses and costs incurred by the Center Association in connection with the
management, maintenance, repair, preservation, replacement, insurance and
operation of the Project Common Area.

 

4.7.3                       Without limiting Section 4.7.1, Landlord (a) shall
deliver to Tenant, within twenty (20) days after receiving the same, a copy of
each certified statement of Parcel II Assessments received by Landlord from the
EOP Owner pursuant to the first sentence of Section 4.11 of the Parcel II
Declaration; and (b) shall (and represents and warrants that it will have the
right to) audit the EOP Owner’s books and records with respect to the Parcel II
Assessments covered by such certified statement, pursuant to Section 4.11 of the
Parcel II Declaration, if (i) Tenant, within twenty (20) days after receiving
such certified statement, requests that Landlord do so, and (ii) Landlord
reasonably determines that Tenant’s request was made in good faith.  The
reasonable out-of-pocket costs incurred by Landlord in performing any such audit
shall be included in Expenses.

 

5                      USE; COMPLIANCE WITH LAWS.

 

5.1                       Tenant’s Obligations.  Tenant shall not (a) use the
Premises for any purpose other than the Permitted Use, or (b) do anything in or
about the Premises that violates any of the Rules and Regulations, unreasonably
interferes with or injures other occupants of the Project, or constitutes a
common-law nuisance.  Tenant, at its expense, shall comply with all Laws
relating to (i) the operation of its business at the Project, (ii) the use,
condition, configuration or occupancy of the Premises, or (iii) the Tenant
Systems.  If, in order to comply with any such Law, Tenant must obtain or
deliver any permit, certificate or other document evidencing such compliance,
Tenant shall provide a copy of such document to Landlord promptly after
obtaining or delivering it.  If a change to any Landlord System or Common Area
or the structure or roof of the Building becomes required under Law (or if any
such requirement is enforced) as a result of any Tenant-Insured Improvement
(defined in Section 10.2.2), the installation of any trade fixture, the
installation or operation of any Exterior Equipment (defined in Section 1 of
Exhibit F), or any particular use (as distinguished from general office use) of
the Premises, Tenant, upon demand, shall, at Landlord’s option, either make such
change at Tenant’s cost or pay Landlord the cost of making such change.  As used
herein, “Law” means any existing or future law, ordinance, regulation or
requirement of any governmental authority having jurisdiction over the Project
or the parties.  Notwithstanding the foregoing, Tenant, at its expense, may
contest any alleged violation in good faith, including by applying for and
obtaining a waiver or deferment of compliance, asserting any defense

 

14

--------------------------------------------------------------------------------


 

allowed by Law, and appealing any order or judgment to the extent permitted by
Law; provided, however, that (i) no cost or liability shall be imposed upon
Landlord (unless Tenant agrees to indemnify, defend and hold the Landlord
Parties harmless from and against such cost or liability) as a result of such
contest, (ii) after exhausting any rights to contest or appeal, Tenant shall
perform or, at Landlord’s option, pay for any work necessary to comply with any
final order or judgment, and (iii) nothing in this sentence shall extend any
date by which Tenant is required to surrender the Premises to Landlord.

 

5.2                       Landlord’s Obligations.

 

5.2.1                       Before the Commencement Date, Landlord, at its
expense, shall cause the Premises and the Common Areas to comply with the
Americans with Disabilities Act (“ADA”) to the extent that (a) such compliance
is necessary for Tenant to use the Premises for general office use in a normal
and customary manner and, in addition, for Tenant’s employees and visitors to
have reasonably safe access to and from the Premises, or (b) Landlord’s failure
to cause such compliance would impose liability upon Tenant under Law; provided,
however, that Landlord shall not be required to cause such compliance to the
extent non-compliance is triggered by any matter that is Tenant’s responsibility
under Section 5.1 or 7.3 or any other provision hereof.  Notwithstanding the
foregoing, Landlord, at its expense, may contest any alleged violation in good
faith, including by applying for and obtaining a waiver or deferment of
compliance, asserting any defense allowed by Law, and appealing any order or
judgment to the extent permitted by Law; provided, however, that (i) no cost or
liability shall be imposed upon Tenant (unless Landlord agrees to indemnify,
defend and hold the Tenant Parties (defined in Section 10.1) harmless from and
against such cost or liability) as a result of such contest, (ii) any resulting
delay in compliance does not interfere with Tenant’s quiet enjoyment of the
Premises, (iii) after exhausting any rights to contest or appeal, Landlord shall
perform any work necessary to comply with any final order or judgment, and (iv)
nothing in this sentence shall extend any date by which Landlord is required to
deliver the Premises to Tenant.

 

5.2.2                       Without limiting Section 5.2.1, Landlord, at its
expense (subject to Section 4), shall cause the Common Areas to comply with all
Laws to the extent that (a) such compliance is necessary for Tenant to use the
Premises for general office use in a normal and customary manner and, in
addition, for Tenant’s employees and visitors to have reasonably safe access to
and from the Premises, or (b) Landlord’s failure to cause such compliance would
impose liability upon Tenant under Law; provided, however, that Landlord shall
not be required to cause such compliance to the extent non-compliance is
triggered by any matter that is Tenant’s responsibility under Section 5.1 or 7.3
or any other provision hereof.  Notwithstanding the foregoing, Landlord, at its
expense, may contest any alleged violation in good faith, including by applying
for and obtaining a waiver or deferment of compliance, asserting any defense
allowed by Law, and appealing any order or judgment to the extent permitted by
Law; provided, however, that (i) no cost or liability shall be imposed upon
Tenant (unless Landlord agrees to indemnify, defend and hold the Tenant Parties
(defined in Section 10.1) harmless from and against such cost or liability) as a
result of such contest, (ii) after exhausting any rights to contest or appeal,
Landlord shall perform any work necessary to comply with any final order or
judgment, and (iii) nothing in this sentence shall extend any date by which
Landlord is required to deliver the Premises to Tenant.

 

6                      SERVICES.

 

6.1                        Utility Services.  Tenant shall contract directly
with the providers thereof for, and pay directly to such providers, before
delinquency, all charges (including (a) meter, use and/or connection fees,
hook-up fees or standby fees, and (b) penalties for discontinued or interrupted
service) for, water, gas, electricity, telephone, sewer service, waste pick-up
and any other utilities, materials or services furnished directly to or used by
Tenant in or about the Premises, including in connection with the

 

15

--------------------------------------------------------------------------------


 

operation of the Exterior Equipment (collectively, “Utility Services”).  Without
limiting the foregoing, Tenant, at its expense, shall provide all trash
disposal, janitorial service and customary cleaning (other than exterior window
washing) on a regular basis, and all necessary interior pest control service, so
that the Premises is kept in a reasonably neat, clean and pest-free condition. 
Without limiting the foregoing, trash, garbage and other waste shall only be
kept in sanitary containers, and all containers and equipment for the storage or
disposal of such materials shall be kept in a clean and sanitary condition, and
shall be screened from view of neighboring Building Parcels (as defined in the
Project Declaration), the Residential Parcel (as defined in the Project
Declaration), the Project Common Areas, and neighboring streets.  Landlord shall
provide (or cause to be provided) such janitorial (including exterior
window-washing), pest-control and landscaping services for the exterior of the
Building and the Common Areas, and such lighting for the Parking Facility
(defined in Section 24), as Landlord reasonably determines is appropriate.  In
addition, Landlord shall continue to provide (or cause to be provided) such
roving security patrol for the Parcel II Common Areas (including the Parking
Facility) as has been provided by Landlord (and/or the EOP Owner) during the
portion of calendar year 2011 preceding the date of mutual execution and
delivery of this Lease, as such security patrol may be modified from time to
time in Landlord’s (and/or the EOP Owner’s) reasonable discretion in response to
changing security conditions.  Any interruption or cessation of Utility Services
resulting from any cause, including any entry for repairs or any renovation,
redecoration or rehabilitation of any area of the Project (each, a “Service
Interruption”), shall not render Landlord liable to Tenant, constitute a
constructive eviction or excuse Tenant from any obligation hereunder. 
Notwithstanding the foregoing, if all or a material portion of the Premises is
made untenantable or inaccessible for more than two (2) consecutive business
days after notice from Tenant to Landlord by a Service Interruption that results
from a breach of Landlord’s obligations hereunder, then, as Tenant’s sole
remedy, Monthly Rent shall abate for the period beginning on the day immediately
following such two (2)-business-day period and ending on the day such Service
Interruption ends, but only in proportion to the percentage of the rentable
square footage of the Premises made untenantable or inaccessible.

 

6.2                        Above-Standard Use.  The connected electrical load of
Tenant’s incidental-use equipment shall not exceed the electrical design load of
the Building, and Tenant’s electrical usage shall not exceed the capacity of the
feeders to the Project or the risers or wiring installation.

 

7                      REPAIRS AND ALTERATIONS.

 

7.1                       Repairs.

 

7.1.1                       Tenant’s Obligations.  Except as otherwise provided
herein (including in Sections 7.1.4, 7.1.5, 7.1.6 and 11), Tenant, at its
expense, shall perform all maintenance and repairs (including replacements) to
the Premises, and keep the Premises and the Tenant Systems in as good condition
and repair as exists when Tenant took possession and as thereafter improved by
Landlord and/or Tenant, except for reasonable wear and tear.  Except as
otherwise provided herein (including in Sections 7.1.4, 7.1.5, 7.1.6 and 11),
Tenant’s maintenance and repair obligations shall include (a) all leasehold
improvements in the Premises, whenever and by whomever installed or paid for,
including any Tenant Improvements, any Alterations and any leasehold
improvements installed pursuant to any prior lease (the “Leasehold
Improvements”); (b) all Tenant Systems; and (c) all Lines (defined in Section
23).  As used herein, “Tenant System” means any system, whenever and by whomever
installed, that serves the Premises or the Building and (i) is located in or on
the Building, or (ii) is not customarily required for the operation of a
multi-tenant office building, including the systems described on Exhibit G. 
Without limiting the foregoing, Tenant, at its expense, shall (i) enter into and
maintain, throughout the Term, contracts, with contractors reasonably approved
by Landlord, for the regular service of all Tenant Systems, and, upon Landlord’s
request from time to time, provide copies of such contracts to Landlord;

 

16

--------------------------------------------------------------------------------


 

and (ii) maintain, throughout the Term, commercially reasonable maintenance logs
and records relating to the Tenant Systems that are customarily subject to
regular service, and, from time to time upon Landlord’s request, provide copies
of such records to Landlord.  Without limiting the foregoing, except as
otherwise provided herein (including in Sections 7.1.4, 7.1.5, 7.1.6 and 11),
Tenant, at its expense, with respect to any Tenant System that is a heating,
ventilation and air-conditioning system or any portion thereof (each, an “HVAC
System”), shall (a) keep such HVAC System in as good working order and condition
as exists upon its installation (or, if later, on the date Tenant takes
possession of the Premises), subject to normal wear and tear; (b) maintain in
effect, with a contractor reasonably approved by Landlord, a contract for the
maintenance and repair of such HVAC System (which contract shall require the
contractor, in each case at intervals not longer than those generally
recommended in the industry, as determined by taking into account all relevant
factors, including frequency and intensity of use), to (i) inspect such HVAC
System and provide to Tenant a report of any defective conditions, together with
any recommendations for maintenance, repair or parts-replacement, all in
accordance with the manufacturer’s recommendations, and (ii) replace filters,
oil and lubricate machinery, replace parts, adjust drive belts, change oil and
perform other preventive maintenance, including annual maintenance of duct work
and interior unit drains, and annual caulking of sheet metal and re-caulking of
jacks and vents); (c) follow all reasonable recommendations of such contractor;
and (d) promptly provide to Landlord a copy of such contract and each report
issued thereunder.  Tenant shall have the benefit of any warranties available to
Landlord regarding the Tenant Systems to the extent such warranties cover
maintenance and repairs for which Tenant is responsible hereunder.  To the
extent that access to the roof of the Building is required in order to perform
any of Tenant’s obligations under this Section 7.1.1, Tenant shall have the
right to such access, subject to such reasonable rules and procedures as
Landlord may impose, and Tenant shall maintain the affected portion of the roof
in a clean and orderly condition and shall not interfere with maintenance or
repair of the roof by Landlord.  Landlord, from time to time after reasonable
notice to Tenant, may enter the Premises and test the Tenant Systems.  Such
testing shall be performed at Landlord’s expense; provided, however, that Tenant
shall reimburse Landlord, within fifteen (15) business days after demand, for
the reasonable cost of such testing if Landlord has a reasonable good faith
basis to believe, or if such testing reveals, that Tenant has breached its
obligations as provided herein.

 

7.1.2                       Landlord’s Obligations.  Landlord shall perform (or
cause to be performed) all maintenance and repairs (including replacements) to,
and keep in good condition and repair, (i) the roof and exterior walls, windows
and window frames of the Building, (ii) the structural portions of the Building,
including the floor and ceiling slabs, foundation, curtain wall, exterior glass,
mullions, beams and shafts (including elevator shafts) of the Building, (iii)
any system that serves the Building in general, other than any Tenant System (a
“Landlord System”), and (iv) the Common Areas.

 

7.1.3                       No Release of Liability.  Nothing in this Section
7.1 shall be deemed to release any Landlord Party or Tenant Party from liability
for any negligence, willful misconduct or breach of this Lease.

 

7.1.4                       Landlord’s Limited Warranty of Designated Tenant
Systems.  Notwithstanding Sections 7.1.1 and 15.1, if, at any time during the
first six (6) months of the Term, any Designated Tenant System (as defined
below) fails to operate in accordance with its design specifications other than
as a result of any Casualty (see Section 11), any Tenant Improvement or
Alteration, or any improper use, negligence, willful misconduct or breach of
this Lease of or by any Tenant Party or any contractor of Tenant, then, as
Tenant’s sole remedy for such failure, Landlord, at its expense (which expense,
notwithstanding any contrary provision hereof, shall not be included in
Expenses), promptly after notice from Tenant, shall repair or replace such
defective Designated Tenant System.  As used herein, “Designated Tenant System”
means any Tenant System that is either a Base Building System (defined below) or
an HVAC System; provided, however, that none of the following shall be deemed a

 

17

--------------------------------------------------------------------------------


 

Designated Tenant System:  (i) any system that is installed (other than by
Landlord pursuant to Section 1.3.2) after the Delivery Date; (ii) interior
lighting (including switches, light bulbs and ballasts); (iii) HVAC distribution
components and systems (including VAV boxes, ducting, diffusers and distribution
lines); (iv) energy management control systems and equipment; (v) security
systems, including card key systems, locks and doors; and (vi) any interior
controls or design features that are customarily installed as part of leasehold
improvements.  As used herein, “Base Building System” means any system that
would customarily be included in the base building of a multi-tenant office
building, excluding any system that serves only a particular portion of, or a
particular use within, the Premises, such as a computer server room, “clean
room” or other laboratory space.  As used herein, “Specialized HVAC System”
means any HVAC System other than a Base Building System.

 

7.1.5                       Capital Repair or Replacement of Certain Designated
Tenant Systems.  Notwithstanding Sections 7.1.1 and 15.1, and without limiting
Section 7.1.4, Landlord shall perform any necessary repair or replacement of any
Designated Tenant System (other than a Specialized HVAC System) if such repair
or replacement (a) is capital in nature, and (b) is not made necessary by any
Casualty (see Section 11), any Tenant Improvement or Alteration, or any improper
use, negligence, willful misconduct or breach of this Lease of or by any Tenant
Party or any contractor of Tenant.  Notwithstanding any contrary provision
hereof (but subject to Section 7.1.4), (i) the cost of any such repair or
replacement shall be included in Expenses, subject to amortization in accordance
with clause (a) of the second paragraph of Section 4.2.2; and (ii) for purposes
of such clause (a), such cost shall not be deemed to be included in Expenses
solely on the grounds that it is intended to reduce current or future Expenses.

 

7.1.6                       Additional Limitation on Tenant’s Obligations. 
Notwithstanding Sections 7.1.1 and 15.1, if, at any time during the first six
(6) months of the Term, any Tenant System that is not a Designated Tenant System
fails to operate in accordance with its design specifications other than as a
result of any Casualty (see Section 11), any Tenant Improvement or Alteration,
or any improper use, negligence, willful misconduct or breach of this Lease of
or by any Tenant Party or any contractor of Tenant, and if Tenant notifies
Landlord of (and affords Landlord a reasonable opportunity to confirm) such
failure within the first seven (7) months of the Term, then Tenant shall not be
required, under Section 7.1.1 or 15.1, to repair or replace such defective
Tenant System.

 

7.2                        Alterations.  Tenant may not make any improvement,
alteration, addition or change to the Premises or to any mechanical, plumbing or
HVAC facilities or other systems serving the Premises (an “Alteration”) without
Landlord’s prior consent, which consent shall be requested by Tenant not less
than thirty (30) days before commencement of work and shall not be unreasonably
withheld, conditioned or delayed by Landlord.  Notwithstanding the foregoing,
provided that Landlord receives ten (10) business days’ prior notice, Landlord’s
prior consent shall not be required for (a) any Alteration that is decorative
only (e.g., carpet installation or painting) and not visible from outside the
Premises, or (b) any Alteration that (i) is reasonably estimated (together with
any other Alterations performed without Landlord’s consent pursuant to this
sentence during the 12-month period ending on the date of such notice) to cost
less than $250,000.00, (ii) is not visible from outside the Premises, and (iii)
does not affect any structural component or major system of the Building.  For
any Alteration, (a) Tenant, before commencing work, shall deliver to Landlord,
and obtain Landlord’s approval of, plans and specifications; (b) Landlord, in
its reasonable discretion, may require Tenant to obtain security for performance
satisfactory to Landlord (but, in the case of this clause (b), only if the cost
of such Alteration exceeds $500,000.00); (c) Tenant shall deliver to Landlord
“as built” drawings (in CAD format, if requested by Landlord), completion
affidavits, full and final lien waivers, and all governmental approvals; and (d)
Tenant shall pay Landlord, upon demand, Landlord’s reasonable out-of-pocket
expenses incurred in reviewing the work; provided,

 

18

--------------------------------------------------------------------------------


 

however, that this clause (d) shall not apply to any Tenant Improvements.

 

7.3                        Tenant Work.  Before commencing any repair or
Alteration (“Tenant Work”), Tenant shall deliver to Landlord, and obtain
Landlord’s approval (which shall not be unreasonably withheld, conditioned or
delayed) of, (a) names of contractors, subcontractors, mechanics, laborers and
materialmen; (b) evidence of contractors’ and subcontractors’ insurance; and (c)
any required governmental permits.  Tenant shall perform all Tenant Work (i) in
a good and workmanlike manner, with good construction practices, using materials
of a quality reasonably approved by Landlord; (ii) in compliance with any
approved plans and specifications, all Laws, the National Electric Code, and
Landlord’s construction rules and regulations; (iii) in a manner that does not
impair any Landlord System or the structure or roof of the Building, and (iv) to
the extent reasonably practicable, in a manner that minimizes any noise,
vibration, particulates, dust infiltration or other disturbances that would
unreasonably disturb owners or occupants of other parcels in the Project.  If,
as a result of any Tenant Work, Landlord becomes required under Law to perform
any inspection, give any notice, or cause such Tenant Work to be performed in
any particular manner, Tenant shall comply with such requirement and promptly
provide Landlord with reasonable documentation of such compliance.  Landlord’s
approval of Tenant’s plans and specifications shall not relieve Tenant from any
obligation under this Section 7.3.

 

8                      LANDLORD’S PROPERTY.  All Leasehold Improvements shall
become Landlord’s property upon installation and without compensation to
Tenant.  Notwithstanding the foregoing, if any Tenant-Insured Improvements
(defined in Section 10.2.2) are Specialty Improvements (defined below), then,
except as otherwise notified by Landlord, Tenant, at its expense and before the
expiration or earlier termination hereof, shall remove such Specialty
Improvements, repair any resulting damage to the Premises or Building, and
restore the affected portion of the Premises to its condition existing before
the installation of such Specialty Improvements (or, at Landlord’s election, to
a Building-standard tenant-improved condition as determined by Landlord).  If
Tenant fails to timely perform any work required under the preceding sentence,
Landlord may perform such work at Tenant’s expense.  If, when it requests
Landlord’s approval of any Tenant-Insured Improvements, Tenant specifically
requests that Landlord identify any such Tenant-Insured Improvements that are
Specialty Improvements (or if Tenant makes such request with respect to any
Tenant-Insured Improvements that do not require Landlord’s approval), Landlord
shall provide such identification when it provides such approval (or, if such
approval is not required, within 15 business days after receiving such request),
and if Landlord fails to so identify any such Tenant-Insured Improvement as a
Specialty Improvement when so required, then such Tenant-Insured Improvement
shall be deemed not to be a Specialty Improvement.  As used herein, “Specialty
Improvements” means any Tenant-Insured Improvements that, in Landlord’s
reasonable judgment, are not typical multi-tenant office installations,
including equipment racks; classrooms; bathrooms (other than the base Building
bathrooms); file rooms, libraries or other rooms with reinforced flooring;
workout/fitness rooms; shower rooms; locker rooms; kitchen facilities (other
than coffee bar kitchenettes); server rooms; safes; laboratories; vaults; and
areas without drop ceilings, excluding, however, any such improvement that (i)
is installed in a location in which any other such improvement exists on the
Delivery Date, and (ii) is not materially more expensive to remove than such
other existing improvement.

 

9                      LIENS.  Tenant shall keep the Project free from any lien
arising out of any work performed, material furnished or obligation incurred by
or on behalf of Tenant.  Tenant shall remove any such lien within fifteen (15)
business days after notice from Landlord (but if the lien attaches to a Parcel
II Common Area, then within ten (10) days after its imposition), and if Tenant
fails to do so, Landlord, without limiting its remedies, may pay the amount
necessary to cause such removal, whether or not such lien is valid.  The amount
so paid, together with reasonable attorneys’ fees and expenses, shall be
reimbursed by Tenant

 

19

--------------------------------------------------------------------------------


 

upon demand.

 

10               INDEMNIFICATION; INSURANCE.

 

10.1                  Waiver and Indemnification.  Tenant waives all claims
against Landlord, its Security Holders (defined in Section 17), Landlord’s
managing agent(s), their (direct or indirect) owners, and the beneficiaries,
trustees, officers, directors, employees and agents of each of the foregoing
(including Landlord, the “Landlord Parties”) for (i) any damage to person or
property (or resulting from the loss of use thereof), except to the extent such
damage is caused by any negligence, willful misconduct or breach of this Lease
of or by any Landlord Party, or (ii) any failure to prevent or control any
criminal or otherwise wrongful conduct by any third party or to apprehend any
third party who has engaged in such conduct.  Tenant shall indemnify, defend,
protect, and hold the Landlord Parties harmless from any obligation, loss,
claim, action, liability, penalty, damage, cost or expense (including reasonable
attorneys’ and consultants’ fees and expenses) (each, a “Claim”) that is imposed
or asserted by any third party and arises from (a) any negligence or willful
misconduct of Tenant, any party claiming by, through or under Tenant, their
(direct or indirect) owners, or any of their respective beneficiaries, trustees,
officers, directors, employees, agents, contractors, licensees or invitees, or
(b) any breach by Tenant of any representation, covenant or other term contained
herein, except to the extent such Claim arises from any negligence, willful
misconduct or breach of this Lease of or by any Landlord Party.  Landlord shall
indemnify, defend, protect, and hold Tenant, its (direct or indirect) owners,
and their respective beneficiaries, trustees, officers, directors, employees and
agents (including Tenant, the “Tenant Parties”) harmless from any Claim that is
imposed or asserted by any third party and arises from (a) any negligence or
willful misconduct of any Landlord Party, or (b) any breach by Landlord of any
representation, covenant or other term contained herein, except to the extent
such Claim arises from any negligence, willful misconduct or breach of this
Lease of or by any Tenant Party.

 

10.2                   Tenant’s Insurance.  Tenant shall maintain the following
coverages in the following amounts:

 

10.2.1                 Commercial General Liability Insurance covering claims of
bodily injury, personal injury and property damage arising out of Tenant’s
operations and contractual liabilities, including coverage formerly known as
broad form, on an occurrence basis, with combined primary and excess/umbrella
limits of $10,000,000 each occurrence and $10,000,000 annual aggregate.

 

10.2.2                 Property Insurance covering (i) all office furniture,
trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant’s property in the Premises
installed by, for, or at the expense of Tenant, and (ii) any Leasehold
Improvements installed by or for the benefit of Tenant, whether pursuant to this
Lease or pursuant to any prior lease or other agreement to which Tenant was a
party (“Tenant-Insured Improvements”).  Such insurance shall be written on a
special cause of loss form for physical loss or damage, for the full replacement
cost value (subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance, and shall include coverage for damage or
other loss caused by fire or other peril, including vandalism and malicious
mischief, theft, water damage of any type, including sprinkler leakage, bursting
or stoppage of pipes, and explosion, and providing business interruption
coverage for a period of one year.

 

10.2.3                 Workers’ Compensation statutory limits and Employers’
Liability limits of $1,000,000.

 

10.3                 Form of Policies.  The minimum limits of insurance required
to be carried by Tenant shall

 

20

--------------------------------------------------------------------------------

 

not limit Tenant’s liability.  Such insurance shall be issued by an insurance
company that has an A.M. Best rating of not less than A-VII and shall be in form
and content reasonably acceptable to Landlord.  Tenant’s Commercial General
Liability Insurance shall (a) name the Landlord Parties and any other party
designated by Landlord (“Additional Insured Parties”) as additional insureds;
and (b) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and non-contributing with Tenant’s
insurance.  Landlord shall be designated as a loss payee with respect to
Tenant’s Property Insurance on any Tenant-Insured Improvements.  Tenant shall
deliver to Landlord, on or before the Commencement Date and before the
expiration dates thereof, certificates from Tenant’s insurance company on the
forms currently designated “ACORD 25” (Certificate of Liability Insurance) and
“ACORD 28” (Evidence of Commercial Property Insurance) or the equivalent. 
Attached to the ACORD 25 (or equivalent) there shall be an endorsement naming
the Additional Insured Parties as additional insureds, and attached to the ACORD
28 (or equivalent) there shall be an endorsement designating Landlord as a loss
payee with respect to Tenant’s Property Insurance on any Tenant-Insured
Improvements, and each such endorsement shall be binding on Tenant’s insurance
company.

 

10.4                  Subrogation.  Each party waives, and shall cause its
insurance carrier to waive, any right of recovery against the other party, any
of its (direct or indirect) owners, or any of their respective beneficiaries,
trustees, officers, directors, employees or agents for any loss of or damage to
property which loss or damage is (or, if the insurance required hereunder had
been carried, would have been) covered by the waiving party’s property
insurance.  For purposes of this Section 10.4 only, (a) any deductible with
respect to a party’s insurance shall be deemed covered by, and recoverable by
such party under, valid and collectable policies of insurance, and (b) any
contractor retained by Landlord to install, maintain or monitor a fire or
security alarm for the Building shall be deemed an agent of Landlord.

 

10.5                 Landlord’s Insurance.  Landlord shall maintain the
following insurance, together with such other insurance coverage as Landlord, in
its reasonable judgment, may elect to maintain, the premiums of which shall be
included in Expenses:  (a) Commercial General Liability insurance applicable to
the Property and Building providing, on an occurrence basis, a minimum combined
single limit of at least $10,000,000.00; (b) Special Cause of Loss Insurance on
the Building at replacement cost value as reasonably estimated by Landlord; (c)
Worker’s Compensation insurance to the extent required by Law; and (d) Employers
Liability Coverage to the extent required by Law.

 

11               CASUALTY DAMAGE.  With reasonable promptness after discovering
any damage to the Premises (other than trade fixtures), or to the Common Areas
necessary for access to the Premises, resulting from any fire or other casualty
(a “Casualty”), Landlord shall notify Tenant of Landlord’s reasonable estimate
of the time required to substantially complete repair of such damage (the
“Landlord Repairs”).  If, according to such estimate, the Landlord Repairs
cannot be substantially completed within one hundred eighty (180) days after
they are commenced, either party may terminate this Lease upon sixty (60) days’
notice to the other party delivered within ten (10) days after Landlord’s
delivery of such estimate.  Within ninety (90) days after discovering any damage
to the Premises (other than trade fixtures) or to the Common Areas necessary for
access to the Premises resulting from any Casualty, Landlord may terminate this
Lease by notifying Tenant if (i) any Security Holder lawfully requires that any
insurance proceeds be used to pay any mortgage debt; (ii) the cost of the
Landlord Repairs exceeds, by more than five percent (5%), the sum of (A) any
proceeds of Landlord’s insurance policies (as determined assuming that Landlord
has maintained the insurance required under Section 10.5) (other than with
respect to any Tenant-Insured Improvements); plus (B) any proceeds of Special
Cause of Loss Insurance on the improvements in the Parcel II Common Areas (other
than with respect to any Exterior Equipment), at replacement cost value as
reasonably determined by the EOP Owner (as such proceeds are determined assuming
that such insurance has been maintained); plus (C) any proceeds of property
damage insurance on the improvements in the Project Common Areas carried by the
Center Association pursuant to

 

21

--------------------------------------------------------------------------------


 

Section 5.5.1 of the Project Declaration; plus (D) any applicable deductibles
(other than deductibles with respect to earthquake damage); plus (E) any
insurance proceeds or other amounts required to be assigned or otherwise paid to
Landlord under this Section 11; (iii) Landlord is not legally permitted to
rebuild (or cause to be rebuilt) the Building and Common Areas in substantially
the same configuration structurally and architecturally; or (iv) the damage
occurs during the last 12 months of the Term (as it may have been extended
pursuant to Section 2 of Exhibit F) and Landlord estimates that the Landlord
Repairs cannot be substantially completed within the period of time beginning on
the date of the Casualty and having a duration equal to 20% of the balance of
the Term remaining on such date.  Tenant may terminate this Lease, by notifying
Landlord within thirty (30) days after receiving Landlord’s estimate of the time
required to substantially complete the Landlord Repairs, if (a) the Casualty has
occurred during the last twelve (12) months of the Term and either (i) has
damaged a material portion of the Premises, or (ii) has substantially impaired
access to the Premises, and (b) such estimate indicates that the Landlord
Repairs cannot be substantially completed within the period of time beginning on
the date of the Casualty and having a duration equal to 20% of the balance of
the Term remaining on such date.  Solely for purposes of the preceding sentence,
and without expanding or limiting Landlord’s rights to terminate this Lease
pursuant to this Section 11, any damage to the Parking Facility that results in
the unreserved parking spaces in the Parking Facility (together with any
reasonable replacement parking spaces provided by the EOP Owner or Landlord)
being oversubscribed by a number exceeding twenty-five percent (25%) of the
number of unreserved parking spaces that Tenant is entitled to use hereunder
shall be deemed to substantially impair access to the Premises.  If this Lease
is not terminated pursuant to this Section 11, Landlord shall promptly and
diligently perform (or cause to be performed) the Landlord Repairs, subject to
reasonable delays solely for insurance adjustment and other events of Force
Majeure.  The Landlord Repairs shall restore (or cause to be restored) the
Premises (other than trade fixtures) and the Common Areas necessary for access
to the Premises to substantially the same condition that existed when the
Casualty occurred, except for (a) any modifications required by Law or any
Security Holder, and (b) any modifications to the Common Areas that are deemed
desirable by Landlord or the EOP Owner, are consistent with the character of the
Project, and do not materially impair access to the Premises.  Notwithstanding
Section 10.4, Tenant shall assign to Landlord (or its designee) all insurance
proceeds payable to Tenant under Tenant’s insurance required under Section 10.2
with respect to any Tenant-Insured Improvements (other than trade fixtures), and
if the estimated or actual cost of restoring any Tenant-Insured Improvements
exceeds the insurance proceeds received by Landlord from Tenant’s insurance
carrier, Tenant shall pay such excess to Landlord within 15 days after
Landlord’s demand.  No Casualty and no restoration performed as required
hereunder shall render Landlord liable to Tenant, constitute a constructive
eviction, or excuse Tenant from any obligation hereunder; provided, however,
that if the Premises or any Common Area necessary for Tenant’s access to the
Premises is damaged by a Casualty, then, during any time that, as a result of
such damage, any portion of the Premises is untenantable or inaccessible and is
not occupied by Tenant, Monthly Rent shall be abated (and if prepaid, shall be
refunded to Tenant) in proportion to the rentable square footage of such portion
of the Premises.

 

12               NONWAIVER.  No provision hereof shall be deemed waived by
either party unless it is waived by such party expressly and in writing, and no
waiver of any breach of any provision hereof shall be deemed a waiver of any
subsequent breach of such provision or any other provision hereof.  Landlord’s
acceptance of Rent shall not be deemed a waiver of any preceding breach of any
provision hereof, other than Tenant’s failure to pay the particular Rent so
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of such acceptance.  No acceptance of payment of an amount less than the
Rent due hereunder shall be deemed a waiver of Landlord’s right to receive the
full amount of Rent due, whether or not any endorsement or statement
accompanying such payment purports to effect an accord and satisfaction.  No
receipt of monies by Landlord from Tenant after the giving of any notice, the
commencement of any suit, the issuance of any final judgment, or the termination
hereof shall affect such

 

22

--------------------------------------------------------------------------------


 

notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder.

 

13               CONDEMNATION.  If any material part of the Premises, the
Landlord Systems, or the Parking Facility is taken for any public or
quasi-public use by power of eminent domain or by private purchase in lieu
thereof (a “Taking”) for more than 180 consecutive days, either party may
terminate this Lease.  If more than twenty-five percent (25%) of the rentable
square footage of the Premises is Taken, or access to the Premises is
substantially impaired as a result of a Taking, for more than 180 consecutive
days, Tenant may terminate this Lease.  Any such termination shall be effective
as of the date possession must be surrendered to the authority, and the
terminating party shall provide notice of termination to the other party within
forty-five (45) days after receiving written notice of such surrender date. 
Except as provided above in this Section 13, neither party may terminate this
Lease as a result of a Taking.  Tenant shall not assert any claim for
compensation because of any Taking; provided, however, that Tenant may file a
separate claim for any Taking of Tenant’s personal property or any fixtures that
Tenant is entitled to remove upon the expiration hereof, and for moving
expenses, so long as such claim does not diminish the award available to
Landlord or any Security Holder and is payable separately to Tenant.  If this
Lease is terminated pursuant to this Section 13, all Rent shall be apportioned
as of the date of such termination.  If a Taking occurs and this Lease is not so
terminated, Monthly Rent shall be abated for the period of such Taking in
proportion to the percentage of the rentable square footage of the Premises, if
any, that is subject to, or rendered inaccessible by, such Taking.  For purposes
of this Section 13, any Taking of unreserved parking spaces in the Parking
Facility that results in the remaining unreserved parking spaces in the Parking
Facility (together with any reasonable replacement parking spaces provided by
Landlord) being oversubscribed by a number exceeding twenty-five percent (25%)
of the number of unreserved parking spaces that Tenant is entitled to use
hereunder shall be deemed to substantially impair access to the Premises.

 

14               ASSIGNMENT AND SUBLETTING.

 

14.1                  Transfers.  Except as otherwise provided in Section 14.8,
Tenant shall not, without Landlord’s prior consent, assign, mortgage, pledge,
hypothecate, encumber, permit any lien to attach to, or otherwise transfer this
Lease or any interest hereunder, permit any assignment or other transfer hereof
or any interest hereunder by operation of law, enter into any sublease or
license agreement, otherwise permit the occupancy or use of any part of the
Premises by any persons other than Tenant and its employees and contractors (and
up to thirty (30) consultants of Tenant whose occupancy or use of the Premises
occurs in Tenant’s ordinary course of business and is limited in each case to a
single desk or office per consultant), or permit a Change of Control (defined in
Section 14.6) to occur (each, a “Transfer”).  If Tenant desires Landlord’s
consent to any Transfer, Tenant shall provide Landlord with (i) notice of the
terms of the proposed Transfer, including its proposed effective date (the
“Contemplated Effective Date”), a description of the portion of the Premises to
be transferred (the “Contemplated Transfer Space”), a calculation of the
Transfer Premium (defined in Section 14.3), and a copy of all existing executed
and/or proposed documentation pertaining to the proposed Transfer, and (ii)
current financial statements (which, in the case of a publicly traded company,
may be provided through a link to such financial statements at the website of
the U.S. Securities and Exchange Commission) of the proposed transferee (or, in
the case of a Change of Control, of the proposed new controlling party(ies))
certified by an officer or owner thereof and any other information reasonably
required by Landlord in order to evaluate the proposed Transfer (collectively,
the “Transfer Notice”).  Within twelve (12) business days after receiving the
Transfer Notice, Landlord shall notify Tenant of (a) its consent to the proposed
Transfer, (b) its refusal to consent to the proposed Transfer (which refusal
shall be accompanied by a reasonably detailed statement of Landlord’s reasons
for such refusal), or (c) its exercise of its rights under Section 14.4.  If
Landlord fails to respond to a Transfer Notice when required under the preceding
sentence, and if such failure continues for five (5) business days after
Landlord receives a second

 

23

--------------------------------------------------------------------------------


 

notice from Tenant enclosing a copy of the Transfer Notice and quoting verbatim
this sentence in its entirety, Landlord shall be deemed to have consented to the
proposed Transfer.  If Landlord breaches an obligation hereunder to consent to a
proposed Transfer, Tenant may (i) seek specific performance of such obligation,
or (ii) seek to recover damages resulting from such breach (subject to Section
20.1).  Any Transfer made without Landlord’s prior consent shall, at Landlord’s
option, be void and shall, at Landlord’s option, constitute a Default (defined
in Section 19).  Tenant shall pay Landlord a fee of $1,000.00 for Landlord’s
review of any proposed Transfer, whether or not Landlord consents to it.

 

14.2                  Landlord’s Consent.  Subject to Section 14.4, Landlord
shall not unreasonably withhold or condition its consent to any proposed
Transfer.  Without limiting other reasonable grounds for withholding consent, it
shall be deemed reasonable for Landlord to withhold consent to a proposed
Transfer if:

 

14.2.1                 The proposed transferee is not a party of reasonable
financial strength in light of the responsibilities to be undertaken in
connection with the Transfer on the date the Transfer Notice is received; or

 

14.2.2                 The proposed transferee has a character or reputation or
is engaged in a business that is not consistent with the quality of the Building
or the Project; or

 

14.2.3                 The proposed transferee is a governmental entity or a
nonprofit organization that has a controversial public profile or is engaged in
a politically sensitive activity.

 

Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within nine (9) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord unreasonably withholds its consent under this Section 14.2, Tenant’s
sole remedies shall be contract damages (subject to Section 20.1) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

 

14.3                  Transfer Premium.  If Landlord consents to a Transfer,
Tenant shall pay Landlord an amount equal to fifty percent (50%) of any Transfer
Premium (defined below).  As used herein, “Transfer Premium” means (a) in the
case of an assignment, any consideration (including payment for Leasehold
Improvements) paid by the assignee for such assignment, less any reasonable and
customary expenses directly incurred by Tenant on account of such assignment,
including brokerage fees, legal fees, and Landlord’s review fee; (b) in the case
of a sublease, license or other occupancy agreement, for each month of the term
of such agreement, the amount by which all rent and other consideration paid by
the transferee to Tenant pursuant to such agreement (less all reasonable and
customary expenses directly incurred by Tenant on account of such agreement,
including brokerage fees, legal fees, construction costs and Landlord’s review
fee, as amortized on a monthly, straight-line basis over the term of such
agreement) exceeds the Monthly Rent payable by Tenant hereunder with respect to
the Contemplated Transfer Space; and (c) in the case of a Change of Control, any
consideration (including payment for Leasehold Improvements) paid by the new
controlling party(ies) to the prior controlling party(ies) on account of this
Lease, less Landlord’s review fee and, to the extent reasonably allocable to
this Lease, any other reasonable and customary expenses directly incurred by
such prior controlling party(ies) on account of such Change of Control.  Payment
of Landlord’s share of the Transfer Premium shall be made (x) in the case of an
assignment or a Change of Control, within thirty (30) days after Tenant or the
prior controlling party(ies), as the case may be, receive(s) the consideration
described above, and (y) in the case of a sublease, license or other occupancy
agreement, for each month of the term of such agreement,

 

24

--------------------------------------------------------------------------------


 

within five (5) business days after Tenant receives the rent and other
consideration described above.

 

14.4                  Landlord’s Right to Recapture.  Notwithstanding any
contrary provision hereof, except in the case of (i) a Permitted Transfer
(defined in Section 14.8), (ii) a sublease (including any expansion rights) of
less than 90% of the rentable square footage of the then existing Premises,
(iii) a sublease for a term (including any extension options) of less than 90%
of the balance of the Term remaining on the Contemplated Effective Date
(excluding any unexercised extension options), or (iv) a Change of Control,
Landlord, by notifying Tenant within twelve (12) business after receiving a
Notice of Intent to Transfer (defined below), may terminate this Lease with
respect to the Contemplated Transfer Space as of the Contemplated Effective
Date.  If Landlord fails to so notify Tenant within such twelve
(12)-business-day period, Landlord shall no longer be entitled terminate this
Lease with respect to the Contemplated Transfer Space as of the Contemplated
Effective Date based upon such Notice of Intent to Transfer or the proposed
Transfer described in such Notice of Intent to Transfer.  As used herein,
“Notice of Intent to Transfer” means any Transfer Notice or other notice from
Tenant informing Landlord that Tenant intends to enter into a Transfer with
respect to a particular Contemplated Transfer Space as of a particular
Contemplated Effective Date (whether or not Tenant has already negotiated the
terms of such Transfer with a third party).  If Landlord terminates this Lease
with respect to the Contemplated Transfer Space as of the Contemplated Effective
Date as provided in this Section 14.4, and if the Contemplated Transfer Space is
less than the entire Premises, then Base Rent, Tenant’s Share, and the number of
parking spaces to which Tenant is entitled under Section 1.9 shall be deemed
adjusted on the basis of the percentage of the rentable square footage of the
Premises retained by Tenant.  Upon request of either party, the parties shall
execute a written agreement prepared by Landlord memorializing such termination.

 

14.5                  Effect of Consent.  If Landlord consents to a Transfer,
(i) such consent shall not be deemed a consent to any further Transfer, (ii)
Tenant shall deliver to Landlord, promptly after execution, an executed copy of
all documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, and (iii) Tenant shall deliver to Landlord, upon Landlord’s request, a
complete statement, certified by an independent CPA or Tenant’s chief financial
officer, setting forth in detail the computation of any Transfer Premium.  In
the case of an assignment, the assignee shall assume in writing, for Landlord’s
benefit, all of Tenant’s obligations hereunder.  Notwithstanding any contrary
provision hereof, Tenant, with or without Landlord’s consent, shall not enter
into, or permit any party claiming by, through or under Tenant to enter into,
any sublease, license or other occupancy agreement that provides for payment
based in whole or in part on the net income or profit of the subtenant, licensee
or other occupant thereunder.  No Transfer, with or without Landlord’s consent,
shall relieve Tenant or any guarantor hereof from any liability hereunder. 
Notwithstanding the foregoing, if this Lease is assigned, in accordance with
this Section 14, to a party other than an Affiliate (defined in Section 14.8) of
Tenant, and if the assignee satisfies the Credit Requirement (defined below),
then Tenant shall be released from any and all obligations arising under this
Lease from and after the effective date of such assignment.  For purposes of the
preceding sentence, an assignee shall be deemed to satisfy the “Credit
Requirement” if, as of the date immediately preceding the effective date of the
assignment, the financial strength of the assignee is not less than that of
Tenant, as demonstrated by Tenant (a) based on credit ratings of the assignee
and Tenant by both Moody’s and Standard & Poor’s (or by either such agency
alone, if applicable ratings by the other agency do not exist), or (b) if such
credit ratings do not exist, then in accordance with Moody’s KMV RiskCalc (i.e.,
the on-line software tool offered by Moody’s for analyzing credit risk) based on
CFO-certified financial statements for the assignee and Tenant covering their
last two (2) fiscal years ending before the effective date of the assignment.

 

14.6                 Change of Control.  As used herein, “Change of Control”
means (a) if Tenant is a Professional Service Firm (defined below), the
withdrawal or change (whether voluntary, involuntary or by operation of law) of
50% or more of its equity owners within a 12-month period; and (b) in all

 

25

--------------------------------------------------------------------------------


 

other cases, any transaction(s) resulting in the acquisition of a Controlling
Interest (defined below) by one or more parties that did not own a Controlling
Interest immediately before such transaction(s).  As used herein, “Professional
Service Firm” means a firm, such as an accounting, law or architectural firm,
(i) that is privately owned by persons who are licensed providers of
professional services, (ii) whose business consists of the provision of such
services by such owners and by any number of licensed employees of such firm,
and (iii) whose financial strength is not reliably reflected by its balance
sheet but instead depends directly on the skills and reputations of such owners
and employees.  As used herein, “Controlling Interest” means any direct or
indirect equity or beneficial ownership interest in Tenant that confers upon its
holder(s) the direct or indirect power to direct the ordinary management and
policies of Tenant, whether through the ownership of voting securities, by
contract or otherwise (but not through the ownership of voting securities listed
on a recognized securities exchange).  (Landlord acknowledges that, by operation
of the definitions of “Transfer,” “Change of Control” and “Controlling
Interest,” no stock of Tenant listed on a recognized securities exchange shall
be deemed a Controlling Interest, and, therefore, no issuance of Tenant’s stock
in an offering or sale on a recognized securities exchange shall be deemed a
Change of Control or a Transfer.)

 

14.7                  Effect of Default.  If Tenant is in Default, Landlord is
irrevocably authorized, as Tenant’s agent and attorney-in-fact, to direct any
transferee under any sublease, license or other occupancy agreement to make all
payments under such agreement directly to Landlord (which Landlord shall apply
towards Tenant’s obligations hereunder) until such Default is cured.  Such
transferee may rely upon any representation by Landlord that Tenant is in
Default, whether or not confirmed by Tenant.

 

14.8                 Permitted Transfers.  Notwithstanding any contrary
provision hereof, if Tenant is not in Default, Tenant may, without Landlord’s
consent pursuant to Section 14.1, assign this Lease to (a) an Affiliate of
Tenant (other than pursuant to a merger or consolidation), (b) a successor to
Tenant by merger or consolidation, or (c) a successor to Tenant by purchase of
all or substantially all of Tenant’s assets, or permit a Change of Control to
occur (a “Permitted Transfer”), provided that (i) at least ten (10) business
days before the Transfer, Tenant notifies Landlord of such Transfer and delivers
to Landlord any documents or information reasonably requested by Landlord
relating thereto, including reasonable documentation that the Transfer satisfies
the requirements of this Section 14.8; (ii) in the case of an assignment
pursuant to clause (a) or (c) above, the assignee executes and delivers to
Landlord, at least ten (10) business days before the assignment, a commercially
reasonable instrument pursuant to which the assignee assumes, for Landlord’s
benefit, all of Tenant’s obligations hereunder; (iii) in the case of an
assignment pursuant to clause (b) above, (A) the successor entity has a net
worth (as determined in accordance with GAAP, but excluding intellectual
property and any other intangible assets (“Net Worth”)) immediately after the
Transfer that is not less than the Net Worth of Tenant immediately before the
Transfer, and (B) if Tenant is a Professional Service Firm, at least 50% of its
equity owners existing twelve (12) months before the Transfer are also equity
owners of the successor entity; (iv) except in the case of a Change of Control,
the transferee is qualified to conduct business in the State of California; (v)
in the case of a Change of Control, (A) Tenant is not a Professional Service
Firm, and (B) Tenant’s Net Worth immediately after the Change of Control is not
less than its Net Worth immediately before the Change of Control; and (vi) the
Transfer is made for a good faith operating business purpose and not in order to
evade the requirements of this Section 14.  As used herein, “Affiliate” means,
with respect to any party, a person or entity that controls, is under common
control with, or is controlled by such party.

 

15               SURRENDER.

 

15.1                 Upon the expiration or earlier termination hereof, and
except as otherwise provided herein (including in Sections 7.1.4, 7.1.5, 7.1.6,
8 and 11 and this Section 15), (a) Tenant shall surrender possession of the
Premises to Landlord in as good condition and repair as when Tenant took

 

26

--------------------------------------------------------------------------------


 

possession and as thereafter improved by Landlord and/or Tenant, except for
reasonable wear and tear; and (b) without limiting the preceding clause (a),
Tenant, at its expense, before surrendering the Premises, shall have caused the
Tenant Systems to have been audited, serviced and repaired by a reputable and
licensed service firm reasonably acceptable to Landlord so that the Tenant
Systems shall have been put in as good condition and repair as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant (including
replacement of any burned out or broken light bulbs or ballasts), except for
reasonable wear and tear (as determined taking into account the age of each
Tenant System).  If Tenant fails to timely perform any work required under this
Section 15.1, then, without limiting its remedies, Landlord may do so, in which
case Tenant shall pay Landlord, upon demand, the cost of such work.

 

15.2                 Before the expiration or earlier termination hereof,
Tenant, without expense to Landlord, shall (a) remove from the Premises all
debris and rubbish and all furniture, equipment, trade fixtures, Lines,
free-standing cabinet work, movable partitions and other articles of personal
property that are owned or placed in the Premises by Tenant or any party
claiming by, through or under Tenant (except for any Lines not required to be
removed under Section 23), and (b) repair all damage to the Premises and
Building resulting from such removal.  If Tenant fails to timely perform such
removal and repair, Landlord may do so at Tenant’s expense (including storage
costs).  If Tenant fails to remove such property from the Premises, or from
storage, within 30 days after notice from Landlord, any part of such property
shall be deemed, at Landlord’s option, either (x) conveyed to Landlord without
compensation, or (y) abandoned.

 

16               HOLDOVER.  If Tenant fails to surrender the Premises upon the
expiration or earlier termination hereof, Tenant’s tenancy shall be subject to
the terms and conditions hereof; provided, however, that such tenancy shall be a
tenancy at sufferance only, for the entire Premises, and Tenant shall pay
Monthly Rent (on a per-month basis without reduction for any partial month) at a
rate equal to the Applicable Percentage (defined below) of the Monthly Rent
applicable during the last calendar month of the Term.  As used herein,
“Applicable Percentage” means, for any holdover, (a) 125% during the first 30
days of such holdover, and (b) 150% during the balance of such holdover. 
Nothing in this Section 16 shall limit Landlord’s rights or remedies (except as
provided in the next succeeding sentence) or be deemed a consent to any
holdover.  If Landlord is unable to deliver possession of the Premises to a new
tenant or to perform improvements for a new tenant as a result of Tenant’s
holdover, Tenant shall be liable for all resulting direct damages incurred by
Landlord, but only to the extent such holdover occurs more than 30 days after
notice from Landlord that Landlord has entered into, or will enter into, a lease
with such new tenant.  For purposes of the preceding sentence and Section 20,
without limitation, any loss of rent, increase in re-leasing costs, or liability
(other than for consequential damages) in favor of a new tenant incurred by
Landlord as a result of Tenant’s holdover during any period following the
expiration or earlier termination hereof shall be deemed direct damages to the
extent such loss, increase and/or liability exceeds, in the aggregate, Monthly
Rent paid by Tenant for such period.

 

17               SUBORDINATION; ESTOPPEL CERTIFICATES.  At the request of a
Security Holder (defined below), and subject to the provisions of this Section
17, this Lease shall be subject and subordinate to all existing and future
ground or underlying leases, mortgages, trust deeds and other encumbrances
against the Building or Project, all renewals, extensions, modifications,
consolidations and replacements thereof (each, a “Security Agreement”), and all
advances made upon the security of such mortgages or trust deeds, unless in each
case the holder of such Security Agreement (each, a “Security Holder”) requires
in writing that this Lease be superior thereto.  Notwithstanding the foregoing,
Tenant’s agreement to subordinate this Lease to a future Security Agreement
shall not be effective unless Landlord has provided Tenant with a commercially
reasonable subordination and non-disturbance agreement from the Security
Holder.  Upon any termination or foreclosure (or any delivery of a deed in lieu
of foreclosure) of any Security Agreement, Tenant, upon request, shall attorn to
the Security Holder or purchaser or any

 

27

--------------------------------------------------------------------------------


 

successor thereto and shall recognize such party as the lessor hereunder and
agree to continue this Lease, without material modification, as a direct lease
between Tenant, as tenant, and such party, as landlord, provided that such party
agrees, subject to the terms of a commercially reasonable subordination and
non-disturbance agreement, to recognize Tenant’s rights as tenant hereunder and
continue this lease as a direct lease between such party, as landlord, and
Tenant, as tenant.  Within ten (10) business days after request by Landlord,
Tenant shall execute such commercially reasonable subordination and
non-disturbance agreements as Landlord may reasonably deem necessary to evidence
the subordination or superiority of this Lease to any Security Agreement as
provided above in this Section 17.  Tenant waives any right it may have under
Law to terminate or otherwise adversely affect this Lease or Tenant’s
obligations hereunder upon a foreclosure.  Within ten (10) business days after
Landlord’s request, Tenant shall execute and deliver to Landlord a commercially
reasonable estoppel certificate in favor of such parties as Landlord may
reasonably designate, including current and prospective Security Holders and
prospective purchasers.

 

18               ENTRY BY LANDLORD.  At all reasonable times and upon reasonable
notice to Tenant, or in an emergency, Landlord may enter the Premises to (i)
inspect the Premises; (ii) show the Premises to prospective purchasers, current
or prospective Security Holders or insurers, or, during the last 12 months of
the Term (or while an uncured Default exists), prospective tenants; (iii) post
notices of non-responsibility; or (iv) perform maintenance, repairs or
alterations required or permitted hereunder.  At any time and without notice to
Tenant, Landlord may enter the Premises to perform required services; provided,
however, that, except in an emergency, Landlord shall provide Tenant with
reasonable prior notice (which notice, notwithstanding Section 25.1, may be
delivered by e-mail, fax, telephone or orally and in person) of any entry to
perform a service that is not performed on a monthly or more frequent basis.  If
reasonably necessary, Landlord may temporarily close any portion of the Premises
to perform maintenance, repairs or alterations.  In an emergency, Landlord may
use any means it deems proper to open doors to and in the Premises.  Except in
an emergency, Landlord shall comply with any reasonable security procedures of
Tenant (such as procedures requiring identification of any person entering the
Premises, accompaniment by a Tenant employee, and/or the wearing of a badge, but
excluding any background check that (i) requires the provision of identifying
information other than (a) photo identification or other reasonable evidence of
such person’s name, and (b) the name of such person’s employer, (ii) requires
more than five (5) minutes to complete, or (iii) precludes entry for any reason
other than discovery that such person (a) has been convicted of a felony
involving dishonesty or breach of trust, or (b) is a Prohibited Party (defined
in Section 25.3).  No entry into or closure of any portion of the Premises
pursuant to this Section 18 shall render Landlord liable to Tenant, constitute a
constructive eviction, or excuse Tenant from any obligation hereunder.

 

19               DEFAULTS; REMEDIES.

 

19.1                  Events of Default.  The occurrence of any of the following
shall constitute a “Default”:

 

19.1.1                 Any failure by Tenant to pay any Rent when due unless
such failure is cured within five (5) business days after notice from Landlord;
or

 

19.1.2                 Except where a specific time period is otherwise set
forth for Tenant’s cure herein (in which event Tenant’s failure to cure within
such time period shall be a Default), and except as otherwise provided in this
Section 19.1, any breach by Tenant of any other provision hereof where such
breach continues for thirty (30) days after notice from Landlord; provided that
if such breach cannot reasonably be cured within such thirty (30)-day period but
can reasonably be cured through Tenant’s efforts, Tenant shall not be in Default
as a result of such breach if Tenant diligently commences such cure within such

 

28

--------------------------------------------------------------------------------


 

period and thereafter diligently pursues such cure to completion; or

 

19.1.3                 Abandonment of the Premises by Tenant; or

 

19.1.4                 Any breach by Tenant of Sections 5, 14, 17 or 18 where
such breach continues for more than five (5) business days after notice from
Landlord; or

 

19.1.5                 Tenant becomes in breach of Section 25.3.

 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by Law, and Landlord shall not be required to give any
additional notice in order to be entitled to commence an unlawful detainer
proceeding.

 

19.2      Remedies Upon Default.  Upon any Default, Landlord shall have, in
addition to any other remedies available to Landlord at law or in equity (which
shall be cumulative and nonexclusive), the option to pursue any one or more of
the following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:

 

19.2.1      Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy it may have for possession
or arrearages in Rent, enter upon and take possession of the Premises and expel
or remove Tenant and any other person who may be occupying the Premises or any
part thereof, without being liable for prosecution or any claim or damages
therefor; and Landlord may recover from Tenant the following:

 

(a)     The worth at the time of award of the unpaid Rent which has been earned
at the time of such termination; plus

 

(b)    The worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(c)     The worth at the time of award of the amount by which the unpaid Rent
for the balance of the Term after the time of award exceeds the amount of such
Rent loss that Tenant proves could have been reasonably avoided; plus

 

(d)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom,
including brokerage commissions, advertising expenses, expenses of remodeling
any portion of the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant; plus

 

(e)      At Landlord’s option, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by Law.

 

As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at a rate per annum (the “Default Rate”) equal to
the lesser of (i) the annual “Bank Prime Loan” rate cited in the Federal Reserve
Statistical Release Publication G.13(415), published on the first Tuesday of
each calendar month (or such other comparable index as Landlord shall reasonably
designate if such rate ceases to be published) plus two (2) percentage points,
or (ii) the highest rate

 

29

--------------------------------------------------------------------------------


 

permitted by Law.  As used in Section 19.2.1(c), the “worth at the time of
award” shall be computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus 1%.

 

19.2.2      Landlord shall have the remedy described in California Civil Code §
1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.

 

19.2.3      Landlord shall at all times have the rights and remedies (which
shall be cumulative with each other and cumulative and in addition to those
rights and remedies available under Sections 19.2.1 and 19.2.2, or any Law or
other provision hereof), without prior demand or notice except as required by
Law, to seek any declaratory, injunctive or other equitable relief, and
specifically enforce this Lease, or restrain or enjoin a violation or breach of
any provision hereof.

 

19.3      Efforts to Relet.  Unless Landlord provides Tenant with express notice
to the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder.  Tenant waives, for Tenant and for all those claiming by, through or
under Tenant, California Civil Code § 3275 and California Code of Civil
Procedure §§ 1174(c) and 1179 and any existing or future rights to redeem or
reinstate, by order or judgment of any court or by any legal process or writ,
this Lease or Tenant’s right of occupancy of the Premises after any termination
hereof.

 

19.4      [Intentionally Omitted.]

 

19.5      Landlord Default.

 

19.5.1      Landlord shall not be in default hereunder unless it fails to begin
within thirty (30) days after notice from Tenant, or fails to pursue with
reasonable diligence thereafter, the cure of any breach by Landlord of its
obligations hereunder.

 

19.5.2                 If Landlord becomes in default hereunder (as provided in
Section 19.5.1) as a result of a failure to perform any of its obligations under
Sections 2.2.2, 2.2.3, 4.7, 5.2, 6.1, 7.1, 10.5 or 11, and if such default
adversely affects the conduct of Tenant’s business in the Premises, then Tenant
may thereafter provide Landlord with a notice (in addition to those required
under Section 19.5.1 in order for Landlord to become in default of such
obligation) stating that if Landlord does not perform such obligation then
Tenant will exercise its right to do so under this Section 19.5.2, and if
Landlord does not begin performing such obligation within ten (10) business days
after such notice and thereafter diligently pursue such performance until
completion, Tenant may perform such obligation; provided, however, that (i)
Tenant may not perform any such obligation of Landlord arising under Section
10.5 unless (x) Tenant, after the expiration of such ten (10)-business-day
period, provides Landlord with an additional notice (in addition to those
required under Section 19.5.1 in order for Landlord to become in default of such
obligation, and in addition to the notice required above under this Section
19.5.2) stating that if Landlord does not perform such obligation then Tenant
will exercise its right to do so under this Section 19.5.2, and (y) Landlord
does not begin performing such obligation within ten (10) business days after
such additional notice and thereafter diligently pursue such performance until
completion; (ii) if Tenant

 

30

--------------------------------------------------------------------------------

 

performs any such obligation of Landlord requiring the performance of repairs,
demolition or construction, Tenant shall do so in accordance with Section 7.3
and any applicable provisions of the Parcel II Declaration and the Project
Declaration; and (iii) if, in performing any such obligation of Landlord arising
under Section 10.5, Tenant procures an insurance policy, Tenant shall cause such
insurance policy to provide that, upon its cancellation, its premiums shall be
returned pro rata and without penalty.  If Tenant performs any such obligation
of Landlord in accordance with this Section 19.5.2, then (a) Landlord shall
reimburse Tenant, within ten (10) business days after receiving demand therefor
and reasonable documentation thereof, the reasonable out-of-pocket costs
incurred by Tenant in so performing such obligation; and (b) if Landlord fails
to provide such reimbursement within such ten (10) business-day period, Tenant,
after 30 days’ notice to Landlord, may withhold the amount Landlord failed to
reimburse as required hereunder from the next due installment(s) of Rent until
Tenant is fully reimbursed.

 

19.5.3                 Notwithstanding any contrary provision hereof, before
exercising any remedies for a default by Landlord, Tenant shall give notice and
a reasonable time to cure to any Security Holder of which Tenant has been
notified.

 

20               EXCULPATION.

 

20.1                 Notwithstanding any contrary provision hereof, (a) the
liability of the Landlord Parties to Tenant shall be limited to an amount equal
to Landlord’s interest in the Building; (b) Tenant shall look solely to
Landlord’s interest in the Building for the recovery of any judgment or award
against any Landlord Party; (c) no Landlord Party shall have any personal
liability for any judgment or deficiency, and Tenant waives and releases such
personal liability on behalf of itself and all parties claiming by, through or
under Tenant; and (d) no Landlord Party shall be liable for any form of special
or consequential damage (including loss of revenues, profits, business
opportunity or goodwill).

 

20.2                 Notwithstanding any contrary provision hereof, no Tenant
Party shall be liable for any form of special or consequential damage (including
loss of business opportunity or goodwill), subject to Section 16.

 

21               [INTENTIONALLY OMITTED.]

 

22               [INTENTIONALLY OMITTED.]

 

23               COMMUNICATIONS AND COMPUTER LINES.  All Lines installed
pursuant to this Lease shall be (a) installed in accordance with Section 7; and
(b) clearly marked with adhesive plastic labels (or plastic tags attached to
such Lines with wire) to show Tenant’s name, suite number, and the purpose of
such Lines at their termination points.  Landlord may designate specific
contractors for work relating to vertical Lines.  As used herein, “Lines” means
all communications or computer wires and cables serving the Premises, whenever
and by whomever installed or paid for, including any such wires or cables
installed pursuant to any prior lease.

 

24               PARKING.  Tenant shall have the right to exercise (on behalf of
Landlord) Landlord’s rights under Article III of the Parcel II Declaration to
use Garage B (defined in the Parcel II Declaration) and the Surface Parking
Areas (defined in the Parcel II Declaration) (collectively, the “Parking
Facility”) for the parking of vehicles, upon the following terms and
conditions.  Tenant shall not be required to pay any charge for parking in the
Parking Facility that may be imposed by the EOP Owner under the last paragraph
of Section 3.2.2 of the Parcel II Declaration.  Landlord shall not be liable to
Tenant, nor shall this Lease be affected, if any parking is impaired by (or any
parking charges are imposed as a result of) any Law.  Landlord shall designate
(or cause to be designated) as “reserved” for use by Tenant, its

 

31

--------------------------------------------------------------------------------


 

officers and invitees, fifteen (15) parking spaces in an area of Garage B
reasonably designated by Tenant.  Tenant shall comply with all rules and
regulations established by Landlord from time to time for the orderly operation
and use of the Parking Facility, including any sticker or other identification
system and the prohibition of vehicle repair and maintenance activities in the
Parking Facility.  Landlord may, in its reasonable discretion, allocate and
assign parking passes among Tenant and the other tenants in the Project. 
Tenant’s use of the Parking Facility shall be at Tenant’s sole risk, and, to the
extent permitted by Law, Landlord shall have no liability for any damage to or
theft of any vehicles or other property occurring in the Parking Facility or
otherwise in connection with any use of the Parking Facility by Tenant or its
employees or invitees.  Tenant’s parking rights under this Section 24 are solely
for the benefit of Tenant’s employees and invitees and such rights may not be
transferred without Landlord’s prior consent, except pursuant to a Transfer
permitted under Section 14.

 

25               MISCELLANEOUS.

 

25.1      Notices.  Except as provided in Section 18, no notice, demand,
statement, designation, request, consent, approval, election or other
communication given hereunder (“Notice”) shall be binding upon either party
unless (a) it is in writing; (b) it is (i) delivered by a nationally recognized
courier service, or (ii) delivered personally; and (c) it is sent or delivered
to the address set forth in Section 1.10 or 1.11, as applicable, or to such
other place (other than a P.O. box) as the recipient may from time to time
designate in a Notice to the other party.  Any Notice shall be deemed received
on the earlier of the date of actual delivery or the date on which delivery is
refused, or, if Tenant is the recipient and has vacated its notice address
without providing a new notice address, three (3) days after the date the Notice
is deposited with a courier service as described above.

 

25.2      Force Majeure.  If either party is prevented from performing any
obligation hereunder by any strike, act of God, war, terrorist act, shortage of
labor or materials, governmental action, civil commotion or other cause beyond
such party’s reasonable control (“Force Majeure”), such obligation shall be
excused during (and any time period for the performance of such obligation shall
be extended by) the period of such prevention; provided, however, that this
Section 25.2 shall not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, (b) excuse any of Tenant’s obligations
under Sections 3, 4, 5 or 25.3 or any of Tenant’s obligations whose
nonperformance would interfere with another occupant’s use, occupancy or
enjoyment of its premises or the Project, or (c) except as may be expressly
provided herein, extend (i) any date by which Landlord is required to deliver
the Premises to Tenant, or (ii) any period of time whose expiration results,
under the express terms hereof, in an abatement of Rent.

 

25.3      Representations and Covenants.  Tenant represents, warrants and
covenants that (a) Tenant is, and at all times during the Term will remain, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and qualified to do business in the state of California;
(b) neither Tenant’s execution of nor its performance under this Lease will
cause Tenant to be in violation of any agreement or Law; (c) Tenant (and any
guarantor hereof) has not, and at no time during the Term will have, (i) made a
general assignment for the benefit of creditors, (ii) filed a voluntary petition
in bankruptcy or suffered the filing of an involuntary petition by creditors,
(iii) suffered the appointment of a receiver to take possession of all or
substantially all of its assets, (iv) suffered the attachment or other judicial
seizure of all or substantially all of its assets, (v) admitted in writing its
inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension or composition to its creditors generally; and (d) no
party that (other than through the passive ownership of interests traded on a
recognized securities exchange) constitutes, owns, controls, or is owned or
controlled by Tenant, any guarantor hereof or any subtenant of Tenant is, or at
any time during the Term will be, (i) in violation of any Laws relating to
terrorism or money laundering, or (ii) a Prohibited Party (defined below).  As
used herein,

 

32

--------------------------------------------------------------------------------


 

“Prohibited Party” means a party identified on any list compiled pursuant to
Executive Order 13224 for the purpose of identifying suspected terrorists or on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

 

25.4      Signs.  Except as provided in Section 3 of Exhibit F, Tenant may not
install (a) any signs outside the Premises, or (b) without Landlord’s prior
consent, which may be given or withheld in its sole and absolute discretion, any
signs, window coverings, blinds or similar items that are visible from outside
the Premises.

 

25.5      Specialized HVAC Systems.  If any portion of any Specialized HVAC
System is located on the roof, Landlord may relocate such Specialized HVAC
System and/or temporarily interrupt its operation, without liability to Tenant,
as reasonably necessary to maintain and repair the roof or otherwise operate the
Building.  Except in an emergency, to the maximum extent reasonably practicable,
Landlord shall perform any such relocation or interruption at a time and in a
manner so as to minimize disruption to Tenant’s business.

 

25.6      Attorneys’ Fees.  In any action or proceeding between the parties,
including any appellate or alternative dispute resolution proceeding, the
prevailing party may recover from the other party all of its costs and expenses
in connection therewith, including reasonable attorneys’ fees and costs.

 

25.7      Brokers.  Tenant represents to Landlord that it has dealt only with
Tenant’s Broker as its broker in connection with this Lease.  Tenant shall
indemnify, defend, and hold Landlord harmless from all claims of any brokers,
other than Tenant’s Broker, claiming to have represented Tenant in connection
with this Lease.  Landlord shall indemnify, defend and hold Tenant harmless from
all claims of any brokers claiming to have represented Landlord in connection
with this Lease.  Tenant acknowledges that any Affiliate of Landlord that is
involved in the negotiation of this Lease is representing only Landlord, and
that any assistance rendered by any agent or employee of such Affiliate in
connection with this Lease or any subsequent amendment or other document related
hereto has been or will be rendered as an accommodation to Tenant solely in
furtherance of consummating the transaction on behalf of Landlord, and not as
agent for Tenant.

 

25.8      Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be construed
and enforced in accordance with the Laws of the State of California.  THE
PARTIES WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY
JURY IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES,
AND/OR ANY CLAIM FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

 

25.9      Waiver of Statutory Provisions.  Each party waives California Civil
Code §§ 1932(2) and 1933(4).  Tenant waives (a) any rights under (i) California
Civil Code §§ 1932(1), 1941, 1942, 1950.7 or any similar Law, or (ii) California
Code of Civil Procedure § 1265.130; and (b) any right to terminate this Lease
under California Civil Code § 1995.310.

 

25.10            Interpretation.  As used herein, the capitalized term “Section”
refers to a section hereof unless otherwise specifically provided herein.  As
used in this Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer
to this Lease and the term “include” and its derivatives are not limiting.  Any
reference herein to “any part” or “any portion” of the Premises, the Property or
any other property shall be construed to refer to all or any part of such
property.  Wherever this Lease prohibits either party from engaging in any
particular conduct, this Lease shall be deemed also to require such party to
cause

 

33

--------------------------------------------------------------------------------


 

each of its employees and agents (and, in the case of Tenant, each of its
licensees, invitees and subtenants, and any other party claiming by, through or
under Tenant) to refrain from engaging in such conduct.  Wherever this Lease
requires Landlord to provide a customary service or to act in a reasonable or
customary manner (whether in incurring an expense, establishing a rule or
regulation, providing an approval or consent, or performing any other act), this
Lease shall be deemed also to provide that whether such service is customary or
such conduct is reasonable or customary shall be determined by reference to the
practices of owners of buildings that are comparable to the Building in size,
age, class, quality and location (“Comparable Buildings”).  Each party waives
the benefit of any rule that a written agreement shall be construed against the
drafting party.

 

25.11            Entire Agreement.  This Lease sets forth the entire agreement
between the parties relating to the subject matter hereof and supersedes any
previous agreements (none of which shall be used to interpret this Lease). 
Tenant acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein.  This Lease can be modified only by a written agreement signed
by both parties.

 

25.12            Other.  Landlord, at its option, may cure any Default, without
waiving any right or remedy or releasing Tenant from any obligation, in which
event Tenant shall pay Landlord, upon demand, the reasonable cost of such cure. 
If any provision hereof is void or unenforceable, no other provision shall be
affected.  Submission of this instrument for examination or signature by Tenant
does not constitute an option or offer to lease, and this instrument is not
binding until it has been executed and delivered by both parties.  If Tenant is
comprised of two or more parties, their obligations shall be joint and several. 
Time is of the essence with respect to the performance of every provision hereof
in which time of performance is a factor.  So long as Tenant performs its
obligations hereunder, Tenant shall have peaceful and quiet possession and
enjoyment of the Premises against any party claiming by, through or under
Landlord, subject to the terms hereof.  Landlord may transfer its interest
herein, in which event Landlord shall be released from, Tenant shall look solely
to the transferee for the performance of, and the transferee shall be deemed to
have assumed, all of Landlord’s obligations arising hereunder after the date of
such transfer (including the return of any Security Deposit) and Tenant shall
attorn to the transferee.  No rights to any view or to light or air over any
property are granted to Tenant hereunder.  The expiration or termination hereof
shall not relieve either party of any obligation that accrued before, or
continues to accrue after, such expiration or termination.  Without limiting the
preceding sentence, each provision hereof that, by its terms, survives the
expiration or earlier termination hereof shall so survive, and each obligation
hereunder to indemnify, defend or hold harmless any party from any claim
asserted by a third party shall survive such expiration or termination with
respect to any such claim arising out of any event occurring or condition
existing before such expiration or termination.

 

26               RIGHTS RESERVED TO LANDLORD.  Notwithstanding any contrary
provision hereof, provided that the same does not unreasonably interfere with
Tenant’s use of the Premises or the Parking Facility, Landlord may, subject to
the notice and security provisions of Section 18 but otherwise without liability
to Tenant, (a) make repairs or alterations to the Project, close entrances,
doors, corridors, elevators and other facilities in the Project, open any
ceiling in the Premises, and temporarily suspend services or use of Common
Areas, all during normal business hours (provided, however, that, upon Tenant’s
request, Landlord, to the extent reasonably practicable, shall perform such work
after normal business hours); (b) install, use and maintain throughout the
Premises, pipes, conduits, wires and ducts serving the Premises and/or Project;
(c) install, operate, maintain and repair any satellite dish, antennae,
equipment, or other facility on the roof of the Building or use the roof in any
other manner, and permit any entity selected by Landlord to undertake the
foregoing; and (d) take any other action that Landlord deems reasonable in
connection with the operation, maintenance or preservation of the Building or
the

 

34

--------------------------------------------------------------------------------


 

Project.  In addition, Landlord reserves all rights not expressly granted to
Tenant hereunder.

 

27               ROOFTOP.  Notwithstanding any contrary provision hereof,
Tenant’s rights to access or use the roof of the Building shall be limited to
those expressly set forth in Section 7.1.1 and this Section 27.  Subject to
Section 5 of Exhibit F, Tenant, at its expense, may install, operate and
maintain telecommunications equipment on the roof of the Building (the “Rooftop
Equipment”) to serve Tenant’s needs within the Building.  Tenant shall (a) at
its expense, keep all Rooftop Equipment in good order, condition and repair and
install, operate and maintain the Rooftop Equipment in compliance with Laws;
(b) not take any action that impairs any roof warranty; (c) at its expense,
repair any damage to the Building, including the roof and roof membrane,
resulting from its use of or access to the roof; and (d) at its expense, at the
expiration or earlier termination hereof, remove the Rooftop Equipment and
repair any damage to the roof or roof membrane caused by Tenant’s use of or
access to the roof.

 

28               HAZARDOUS MATERIALS AND MOLD.

 

28.1      Hazardous Materials.

 

28.1.1      Definitions.  As used herein, the following terms shall have the
following meanings:

 

(a)     “Hazardous Material” means any material or substance that is now or
hereafter defined or regulated by any Law or governmental authority thereunder
as radioactive, toxic, hazardous, or waste, or a chemical known to the State of
California to cause cancer or reproductive toxicity, including (i) petroleum and
any of its constituents or byproducts, (ii) radioactive materials,
(iii) asbestos in any form or condition, and (iv) substances or materials
regulated by any of the following, as amended from time to time, and any
rules promulgated thereunder:  the Comprehensive Environmental Response
Compensation and Liability Act of 1980, 42 U.S.C. §§9601 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. §§6901, et seq.; the Toxic Substances
Control Act, 15 U.S.C. §§2601, et seq.; the Clean Water Act, 33 U.S.C. §§1251 et
seq; the Clean Air Act, 42 U.S.C. §§7401 et seq.; The California Health and
Safety Code; The California Water Code; The California Labor Code; The
California Public Resources Code; or The California Fish and Game Code.

 

(b)    Tenant shall be deemed to “Use” a quantity of Hazardous Material if any
Tenant Party or any contractor of Tenant brings upon, produces, treats, stores,
handles, discharges, disposes of, or otherwise uses such quantity of such
Hazardous Material in or about the Premises or Project.

 

(c)     “Disclosure Certificate” means a Hazardous Materials Disclosure
Certificate substantially in the format of Exhibit H.

 

28.1.2      Use of Hazardous Materials.  Tenant shall not Use any quantity of
any Hazardous Material (other than quantities and types of office and janitorial
supplies typically associated with general office use) unless (a) such Use is
described in the most recent Disclosure Certificate provided by Tenant to
Landlord, and (b) Landlord has approved such Use (which approval may be withheld
or conditioned in Landlord’s sole and absolute discretion unless such Use
complies with applicable Laws and, when combined with all other Uses of
Hazardous Materials permitted hereunder, does not, in Landlord’s reasonable
judgment, result in a total and material hazard to the Premises, the Project, or
persons located thereon that materially exceeds the hazard posed by the Use of
the Hazardous Materials described in the initial Disclosure Certificate attached
as Exhibit H, in which case such approval shall not be unreasonably withheld or
conditioned).  Landlord shall provide Tenant with notice approving or
disapproving of any proposed Use of any quantity of any Hazardous Material
within 30 days after

 

35

--------------------------------------------------------------------------------


 

receiving a Disclosure Certificate describing such proposed Use (provided that
Tenant does not submit a new Disclosure Certificate to Landlord more frequently
than once per calendar year).  If the Disclosure Certificate attached as
Exhibit H (which is hereby provided by Tenant to Landlord) describes one or more
specific Use(s) of one or more specific quantities of one or more specific
Hazardous Materials, Landlord hereby approves such Use(s) for purposes of this
Section 28.1.2.

 

28.1.3      Compliance with Law; Indemnification.  Without limiting its
obligations, Tenant, at its expense, shall (a) cause any Use of Hazardous
Materials by Tenant to comply with Law, including by obtaining and complying
with all governmental permits necessary for such compliance; and (b) indemnify,
defend and hold the Landlord Parties harmless from and against any Claims
(including diminution in value of the Premises or Project, damages for the loss
or restriction on use of leasable space or of any amenity of the Premises or
Project, damages arising from any adverse impact on marketing of space in the
Project, Remedial Work (defined below), and amounts paid in settlement of
Claims) arising from any such Use.

 

28.1.4      Inspection.  Landlord, at its option, may, at any time (but not more
than once in any calendar year unless Landlord has Reasonable Cause (defined
below)), after reasonable notice to Tenant, enter the Premises and perform such
inspections, tests and investigations as may be reasonably necessary to
determine whether Tenant is in compliance with the provisions of this
Section 28.1 (a “Compliance Inspection”).  For purposes hereof, Landlord shall
be deemed to have “Reasonable Cause” for a Compliance Inspection if and only if
(x) Landlord has reasonable cause to believe that Tenant has breached any
provision of this Section 28.1, or (y) such Compliance Inspection is required by
any Security Holder or governmental agency.  The reasonable cost of any
Compliance Inspection permitted under this Section 28.1.4 shall be included in
Expenses.

 

28.1.5      Landlord Notification.  Tenant shall promptly provide Landlord with
complete copies of all documents, correspondence and other written materials
submitted or received by or on behalf of Tenant concerning environmental issues
at the Premises or the Project, including any written material relating to any
actual or potential release, discharge, spill, investigation, compliance,
cleanup or abatement of Hazardous Materials or any actual or potential cause of
action, claim or legal proceeding relating thereto.  Tenant shall use
commercially reasonable efforts, within twenty-four (24) hours after discovering
any unauthorized release, spill or discharge of Hazardous Materials in, on, or
about the Premises or Project, to provide notice to Landlord fully describing
such event.  Without limiting the foregoing, Tenant, within twenty-four (24)
hours of receiving any warning, notice of violation, permit suspension or
similar disciplinary measure relating to Tenant’s actual or alleged failure to
comply with any Law or permit relating to Hazardous Materials, shall provide
notice to Landlord of the same.

 

28.1.6      Remedial Work.  If any investigation or monitoring of site
conditions or any clean-up, containment, restoration, removal or remediation of
Hazardous Materials at or about the Premises or Project (collectively, “Remedial
Work”) is required by Law (or is otherwise necessary to render the Premises
suitable for unrestricted use) as a result of any Use of Hazardous Materials by
any Tenant Party or any contractor of Tenant, then Tenant, at Landlord’s option,
shall either perform such Remedial Work at Tenant’s cost or pay Landlord, within
thirty (30) days after demand, the cost of performing such Remedial Work.  All
Remedial Work performed by Tenant shall be performed in compliance with
applicable Laws, by contractors approved by Landlord (which approval shall not
be unreasonably withheld, conditioned or delayed), under the supervision of a
consulting engineer approved by Landlord, and otherwise in accordance with
Section 7.3.  Tenant shall reimburse Landlord, within thirty (30) days after
demand, Landlord’s reasonable out-of-pocket attorneys’ and experts’ fees and
costs incurred in connection with monitoring or reviewing any Remedial Work.

 

36

--------------------------------------------------------------------------------


 

28.2                 Mold.  Because mold spores are present essentially
everywhere and mold can grow in almost any moist location, Tenant acknowledges
the necessity of adopting and enforcing good housekeeping practices, ventilation
and vigilant moisture control within the Premises (particularly in kitchen
areas, janitorial closets, bathrooms, in and around water fountains and other
plumbing facilities and fixtures, break rooms, in and around outside walls, and
in and around HVAC systems and associated drains) for the prevention of mold
(such measures, “Mold Prevention Practices”).  Without limiting its obligations,
Tenant, at its expense, shall keep and maintain the Premises in good order and
condition in accordance with the Mold Prevention Practices and acknowledges that
the control of moisture, and prevention of mold within the Premises, are
integral to its obligations under this Lease.  Without limiting the foregoing,
Tenant, at its expense, shall (a) regularly monitor the Premises for the
presence of mold and any other conditions that reasonably can be expected to
cause or result from mold or fungus, including observed or suspected instances
of water damage, condensation, seepage, leaks or any other water penetration
(from any source, internal or external), mold growth, mildew, repeated
complaints of respiratory ailments or eye irritation by Tenant’s employees or
any other occupants of the Premises, or any notice from a governmental agency of
complaints regarding the indoor air quality at the Premises (collectively, “Mold
Conditions”); and (b) immediately notify Landlord if it observes, suspects or
has reason to believe that any Mold Condition exists at the Premises.  If
Landlord has reason to suspect that any Mold Condition exists at the Premises,
Landlord may perform an inspection to determine whether such suspicion is
correct.

 

28.3                 Surrender.  At the expiration or earlier termination
hereof, Tenant, without limiting its obligations, shall surrender the Premises
to Landlord free of (a) any Hazardous Materials placed in, about or near the
Premises by any Tenant Party or any contractor of Tenant, and (b) any Mold
Condition caused or exacerbated by any negligence, willful misconduct, or breach
of this Lease of or by any Tenant Party or any contractor of Tenant.

 

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

 

LANDLORD:

 

 

 

CA-SKYPORT III LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

 

By:

LH GP Holdings LLC,

 

 

a Delaware limited liability company,

 

 

its general partner

 

 

 

 

 

By:

/s/ John C. Moe

 

 

Name:

John C. Moe

 

 

Title:

Market Managing Director

 

 

 

 

 

 

 

TENANT:

 

 

 

ATMEL CORPORATION, a Delaware corporation

 

 

 

By:

/s/ Steve Laub

 

Name:

Steve Laub

 

Title:

President

 

38

--------------------------------------------------------------------------------
